Exhibit 10.3

 

SALES CONTRACT

 

BY AND BETWEEN

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership,

as Seller

 

and

 

PIEDMONT FIVE, LLC,

a Georgia limited liability company,

 

as Purchaser

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I — PROPERTY TO BE CONVEYED

1

 

 

ARTICLE II — PURCHASE PRICE

1

 

 

ARTICLE III — TITLE AND SURVEY OBJECTIONS

2

 

 

ARTICLE IV — ITEMS TO BE DELIVERED BY SELLER AT CLOSING

2

 

 

ARTICLE V — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

3

 

 

ARTICLE VI - SELLER’S DELIVERY OF DOCUMENTS

4

 

 

ARTICLE VII — APPORTIONMENTS

5

 

 

ARTICLE VIII — TIME AND PLACE OF CLOSING AND CLOSING COSTS

5

 

 

ARTICLE IX—  CONDITIONS PRECEDENT

6

 

 

ARTICLE X - DAMAGE, DESTRUCTION OR EMINENT DOMAIN

6

 

 

ARTICLE XI — REMEDIES

7

 

 

ARTICLE XII — NOTICES

7

 

 

ARTICLE XIII — ACCESS

9

 

 

ARTICLE XIV — BROKER

9

 

 

ARTICLE XV — REPRESENTATIONS AND WARRANTIES OF SELLER

9

 

 

ARTICLE XVI — SELLER’S COVENANTS PRIOR TO CLOSING

11

 

 

ARTICLE XVII — “AS-IS” SALE

11

 

 

ARTICLE XVIII — MISCELLANEOUS

14

 

 

ARTICLE XIX — DEVELOPMENT AGREEMENTS, RESTRICTIVE COVENANTS, EASEMENTS, AND
RELATED OBLIGATIONS

16

 

--------------------------------------------------------------------------------


 

SALES CONTRACT

 

This Agreement (the “Agreement”) is made and entered into as of the 11th day of
September, 2012 (the “Effective Date”), by and between ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter referred to as the
“Seller”) and PIEDMONT FIVE, LLC, a Georgia limited liability company
(hereinafter referred to as the “Purchaser”).

 

ARTICLE I — PROPERTY TO BE CONVEYED

 

A.            Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, upon the terms and conditions hereinafter set forth, that certain parcel
of land consisting of approximately 2.937 acres in Land Lot 301 of the
6th District, Gwinnett County, Georgia (hereinafter referred to as the “Land”)
described on Exhibit A attached hereto and by this reference incorporated herein
and all transferable permits and licenses with respect to the Land or the use,
occupancy or development of the Land (all of the foregoing property is
hereinafter collectively referred to as the “Property”).

 

B.            The Property shall include all right, title and interest, if any,
of Seller in and to any land lying in the bed of any street, road, highway or
avenue, open or proposed, in front of or adjoining all or any part of the Land,
any and all strips, gores or rights-of-way, riparian rights and easements, and
all right, title and interest of Seller, if any, in and to (a) any award or
payment made or to be made (i) for any taking in condemnation or eminent domain
of land lying in the bed of any street, road, highway or avenue, open or
proposed, in front of or adjoining all or any part of the Land, and (ii) for
damage to the Property or any part thereof by reason of any change of grade or
closing of any such street, road, highway or avenue.

 

ARTICLE II — PURCHASE PRICE

 

A.            The purchase price (hereinafter referred to as the “Purchase
Price”) for the Property is ONE MILLION TWO HUNDRED THOUSAND AND NO/100 Dollars
($1,200,000.00) which is FOUR HUNDRED AND EIGHT THOUSAND FIVE HUNDRED AND EIGHTY
AND 18/100 Dollars ($408,580.18) per acre for the Property. Subject to all
prorations and adjustments provided herein, the Purchase Price shall be paid as
follows:

 

B.            Upon the execution of this Agreement, and in consideration of the
premises and other good and valuable consideration contained herein the receipt
and sufficiency of which is hereby acknowledged by the parties, Purchaser shall
pay directly to Seller the sum of THIRTY THOUSAND AND NO/100 DOLLARS
($30,000.00)(such $30,000.00 is hereinafter referred to as the “Deposit”).  The
Deposit is non-refundable to Purchaser except in the event of a default by

 

--------------------------------------------------------------------------------


 

Seller hereunder. The Deposit shall be applied toward the Purchase Price due at
Closing or otherwise shall be applied as elsewhere provided in this Agreement.

 

C.            At the Closing, the Purchase Price, less the Deposit already paid
to Seller, shall be paid by Purchaser to Seller by wire-transfer of funds
immediately available.  Subject to Article IX hereof, Seller shall be
responsible for obtaining the release of the Property from any deeds to secure
debt and similar instruments secured by the Property.

 

ARTICLE III — TITLE AND SURVEY OBJECTIONS

 

A.            Seller has delivered a survey of the Land (which survey also
includes some adjacent land owned by Seller not being conveyed to Purchaser) to
Purchaser.  Purchaser has obtained a Survey of the Property (the “Survey”) and
shall deliver a copy thereof to Seller.  Purchaser has obtained an owner’s title
insurance commitment (the “Title Commitment”) issued by Chicago Title Insurance
Company (herein in this capacity referred to as the “Title Company”), committing
to issue to Purchaser an owner’s title insurance policy in the amount of the
Purchase Price, together with legible copies of all matters referred to therein
as exceptions to title (any such exceptions set forth in the Title Commitment,
the “Permitted Exceptions”).  Purchaser has no objections to Seller’s title to
the Property or to any matters relating to the Property disclosed by the Survey.

 

B.            Purchaser shall have the right to have its title examination and
Survey updated until the Closing Date, and if any such update discloses any new
title exceptions arising after the examination date shown in the Title
Commitment or new survey matters arising after the date of the Survey as to
which Purchaser has an objection and which were not listed in the Title
Commitment, as to title matters, or which were not shown on the Survey, as to
survey matters (any such new matter being referred to as a “new objection”),
Purchaser shall promptly deliver to Seller a statement of any such new
objections and Seller shall have until the Closing Date to cure all such new
objections.  In the event that Seller fails to cure such new objections by the
Closing Date (i) Purchaser may terminate this Agreement by written notice to
Seller given on the Closing Date, whereupon Purchaser shall receive a full
refund of the Deposit from Seller, and thereafter this Agreement shall be null
and void and of no further force or effect, and neither Purchaser nor Seller
shall have any further rights, duties, liabilities or obligations to the other
by reason hereof except for the Inspection Indemnity, or (ii) Purchaser may cure
any such new objections voluntarily created by Seller subsequent to the
examination date shown on the Title Commitment which can be cured by payment of
a liquidated amount of money and deduct the reasonable cost thereof from the
Purchase Price otherwise payable by Purchaser at Closing, or (iii) Purchaser may
waive such objections and consummate the transaction contemplated herein without
reduction of the Purchase Price.

 

ARTICLE IV — ITEMS TO BE DELIVERED BY SELLER AT CLOSING

 

At Closing, Seller agrees to deliver the following items to Purchaser.  Drafts
of all documents to be delivered at Closing as specified in this Agreement shall
be prepared by Seller’s

 

2

--------------------------------------------------------------------------------


 

counsel (unless otherwise provided herein) and submitted to Purchaser for review
and approval at least five (5) days prior to the Closing Date.

 

A.            A duly executed Limited Warranty Deed (the “Deed”) in form
acceptable for recording, of the type customarily used for commercial real
estate transactions in the State of Georgia, conveying to Purchaser or its
assigns, fee simple title to the Property subject to the Permitted Exceptions to
title pursuant to Article III hereof.

 

B.            A duly executed affidavit in a form customarily used for
commercial real estate transactions in the State of Georgia and which is
acceptable to the Title Company in order to delete the standard exceptions for
mechanics’ and materialmen’s liens and parties in possession (other than matters
which would be shown by a current survey) from the title policy at Closing,
showing among other things that all debts for labor and materials in respect of
the Property incurred by or on behalf of Seller have been paid in full and that
there are no outstanding claims, suits, debts, rights of occupancy,
encumbrances, liens or judgments against the Property, except for the Permitted
Exceptions pursuant to Article III hereof.

 

C.            A duly executed Certification of Non-Foreign Status that pursuant
to Section 1445 of the Internal Revenue Code, certifies Seller is not a foreign
person, foreign corporation, foreign partnership, foreign trust or foreign
estate (as those terms are defined in the Internal Revenue Code and Income Tax
Regulations).

 

D.            A duly executed Affidavit that pursuant to O.C.G.A. § 48-7-128 et
seq., no withholding from the proceeds of the transaction contemplated hereby is
required.

 

E.             Such evidence as is reasonably required by the Title Company and
the Purchaser evidencing the authority of Seller to enter into this Agreement
and consummate the transaction contemplated herein; provided that any resolution
required will be prepared by Seller’s counsel and approved by Purchaser and
Title Company.

 

F.             A Closing Statement evidencing the prorations between Seller and
Purchaser and disbursements made in connection with this transaction.

 

G.            Any other documents referred to or specified in this Agreement and
any other documents or agreements deemed necessary or reasonably appropriate by
Purchaser’s and Seller’s respective counsel.

 

ARTICLE V — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

 

At Closing, Purchaser agrees to deliver the following items to Seller:

 

A.            The Purchase Price as required by and in the manner specified in
Article II hereof.

 

3

--------------------------------------------------------------------------------


 

B.            A Closing Statement evidencing the prorations between Seller and
Purchaser and disbursements made in connection with this transaction.

 

C.            Any other documents referred to or specified in this Agreement and
any other documents or agreements deemed necessary or reasonably appropriate by
Purchaser’s and Seller’s respective counsel.

 

ARTICLE VI - SELLER’S DELIVERY OF DOCUMENTS

 

Seller has delivered to Purchaser and Purchaser acknowledges receipt of:

 

A.

Geotechnical Exploration, prepared by ENERCON Services, Inc., Project No.:
GEOTCH003, dated June 19, 2009.

 

 

B.

Phase I Environmental Site Assessment, prepared by Environmental Corporation of
America, ECA Project No.: E-842-2, dated November 29, 2006.

 

 

C.

Gwinnett County Board of Commissioners, Zoning Conditions and Resolution
approved May 22, 2007.

 

 

D.

Wetlands Delineation, prepared by Gaia Environmental Consulting, Project No.:
2008—52, dated September 23, 2008.

 

 

E.

Geotechnical Exploration prepared by Epic Consulting, Inc., Epic Project No.:
C6043.03, dated July 18, 2006.

 

 

F.

Topographic Survey, prepared by Precision Planning, Project No.: S01386F, dated
August 8, 2011.

 

 

G.

Survey, prepared by Precision Planning, Project No.:SO1386F, dated August 8,
2011.

 

 

H.

Gwinnett County Property Tax Bills — Tax Years 2010 and 2011.

 

 

I.

Owner’s Policy of Title Insurance dated December 12, 2006, issued by
Commonwealth Land Title Insurance Company under policy number B66-0516072.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VII — APPORTIONMENTS

 

Seller shall be entitled to receive any income in respect of the Property and
shall be obligated to pay all expenses in respect of the Property for all time
periods prior to and including the day prior to the Closing Date.  Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date.  In the
event that any income or any expense item relating to the period prior to the
Closing Date is received or appears after the Closing, such item(s) shall be
adjusted between the Seller and the Purchaser within ten (10) days after such is
discovered.  Without limitation to the foregoing, all real property taxes
including the current installment for any assessment (special, bond, or
otherwise) shall be apportioned at Closing and in the event that the current
year’s taxes are not available as of the Closing Date, the proration shall be
based upon such taxes for the preceding year, but such taxes shall be reprorated
between Purchaser and Seller as soon as the current year’s taxes are available,
immediately upon demand being made therefor by either Purchaser or Seller. The
parties acknowledge the Property is part of a larger tax parcel, and Seller and
Purchaser agree to prorate taxes based upon the gross number of acres within the
tax parcel of which the Property is a part. Notwithstanding the foregoing,
Seller and Purchaser desire that the 2012 real property taxes attributable to
the Property be paid at Closing and Seller and Purchaser shall cooperate in good
faith to coordinate such payment.

 

This Article VII shall survive the Closing of the transaction contemplated
herein.

 

ARTICLE VIII — TIME AND PLACE OF CLOSING AND CLOSING COSTS

 

A.            The consummation of the transaction contemplated herein shall take
place at the offices of Holt Ney Zatcoff & Wasserman, LLP, as disbursing agent,
Atlanta, Georgia, commencing at 10:00 a.m. on September 27, 2012.  The
consummation of the transaction contemplated herein is herein referred to as the
“Closing”, and the day the Closing occurs is herein referred to as the “Closing
Date”.  Purchaser acknowledges that time is of the essence and that Seller
requires that the Closing be consummated by the Closing Date to allow Seller
sufficient time to file all requisite public disclosures for the reporting
period ending September 30, 2012.

 

B.            At Closing, Seller shall pay the Georgia transfer tax, all costs
related to the release of the Property from the Deeds to Secure Debt (defined in
Article IX B below) and recording fees incident to the Deed and Deed to Secure
Debt.  At Closing, Purchaser shall pay the cost of the Survey, all other
recording fees, the cost of the title examination and owner’s title insurance
premium, the costs and expenses incident to the legal subdivision of the
Property, including but not limited to the work performed by Precision
Planning, Inc., and all of Purchaser’s due diligence investigations and
inspections with regard to the Property.  Seller and Purchaser will each pay
their own attorneys’ fees and any other costs herein specified to be paid by
either of them.

 

C.            Purchaser will pay $91,500.00 at Closing by wire transfer of funds
immediately available to be used to pay Seller’s closing costs outlined in
Article VIII B above. Any unused funds remaining for the payment of Seller’s
closing costs shall be paid to Wells

 

5

--------------------------------------------------------------------------------


 

Fargo Bank, N.A. to further reduce the Seller’s loan balance.  Any amounts
required to be paid in excess of the $91,500.00 to pay Seller’s closing costs
shall be paid by Seller.

 

D.            Possession of the Property will be delivered by Seller to
Purchaser on the Closing Date subject to the Permitted Exceptions to title
pursuant to Article III hereof.

 

ARTICLE IX — CONDITIONS PRECEDENT

 

Purchaser has conducted its due diligence and determined that the Property is
satisfactory for acquisition and development by Purchaser and that all other
conditions precedent of Purchaser have been satisfied.  Purchaser shall not be
required to purchase the Property unless the following condition precedent has
been satisfied:

 

A.            Wells Fargo Bank, N.A., successor in interest to Wachovia Bank,
National Association, releases the Property as collateral from that certain Deed
to Secure Debt and Assignment of Rents dated December 6, 2006, recorded in Deed
Book 47355, Page 739, Gwinnett County, Georgia, records (the “Deed to Secure
Debt”).  In the event that this condition precedent is not satisfied at Closing,
then Seller shall return the Deposit to Purchaser, and thereafter this Agreement
shall terminate and be null and void and of no further force or effect, and
neither Seller nor Purchaser shall have any further rights, duties, liabilities
or obligations to the other by reason hereof, except for the Inspection
Indemnity (as hereinafter defined) and Broker Indemnity.

 

ARTICLE X - DAMAGE, DESTRUCTION OR EMINENT DOMAIN

 

A.            If, prior to the Closing Date, all of the Property is taken by
condemnation or eminent domain or same is pending, this Agreement shall
terminate as of the day title to the Property or possession thereof vests in the
condemning authority, the Deposit shall be returned by Seller to Purchaser, and
upon such return this Agreement shall terminate and be null and void and of no
further force or effect and neither Purchaser nor Seller shall have any further
rights, remedies, duties, liabilities or obligations to the other hereunder
except for the Inspection Indemnity and Broker Indemnity.  If, prior to the
Closing Date, there shall be any condemnation or eminent domain proceedings
instituted or pending against less than all of the Property, and same would
materially interfere with Purchaser’s ability to develop the Property for
Purchaser’s intended use, then Purchaser may elect to terminate this Agreement
by written notice given to Seller within five (5) days after Purchaser has
received notice from Seller of such proceedings.  Upon such notice to Seller the
Deposit shall be returned to Purchaser by Seller, and upon such return this
Agreement shall terminate and be null and void and of no further force or effect
and neither Purchaser nor Seller shall have any further rights, remedies,
duties, liabilities or obligations to the other hereunder except for the
Inspection Indemnity and Broker Indemnity.  Failure of Purchaser to so notify
Seller and Escrow Agent within said five (5) days that Purchaser has elected to
terminate this Agreement shall be deemed to mean that Purchaser has elected not
to terminate this Agreement.  If Purchaser does not so elect to terminate this
Agreement, then the Closing shall take place as provided herein without
abatement of the Purchase Price, and there

 

6

--------------------------------------------------------------------------------


 

shall be paid to and assigned to Purchaser at the Closing, all interest of
Seller in and to any condemnation awards which have been paid or which may be
payable to Seller on account of such occurrence.

 

ARTICLE XI — REMEDIES

 

A.            Except for the Inspection Indemnity and Broker Indemnity, Seller’s
only remedy for Purchaser’s failure to close and consummate its acquisition of
the Property as herein required shall be to retain the Deposit, the amount of
which shall be and constitute Seller’s liquidated damages, it being otherwise
difficult or impossible to estimate Seller’s actual damages, provided, however,
that nothing herein shall limit the Inspection Indemnity and Broker Indemnity. 
Seller hereby waives any right to specific performance, injunctive relief or
other relief to cause Purchaser to perform its obligations under this Agreement,
and Seller hereby waives any right to damages in excess of said liquidated
damages occasioned by Purchaser’s breach of this Agreement, provided, however,
that nothing herein shall limit the Inspection Indemnity and Broker Indemnity. 
Seller and Purchaser acknowledge that it is impossible to estimate or determine
the actual damages Seller would suffer because of Purchaser’s breach hereof, but
that the liquidated damages provided herein represent a reasonable estimate of
such actual damages and Seller and Purchaser therefore intend to provide for
liquidated damages as herein provided, and that the agreed upon liquidated
damages are not punitive or penalties and are just, fair and reasonable. 
Seller’s right to receive the specified liquidated damages is in lieu of any
other right or remedy, all other rights and remedies being waived by Seller,
provided, however, that nothing herein shall limit the Inspection Indemnity and
Broker Indemnity.

 

B.            Purchaser’s only remedy for Seller’s failure to close and
consummate the sale of the Property to Purchaser as herein required shall be to
either: (i) close the transaction contemplated by this Agreement, thereby
waiving such default, or (ii) terminate this Agreement and receive a return of
the Deposit from Seller.

 

ARTICLE XII — NOTICES

 

Whenever any notice, demand, or request is required or permitted hereunder, such
notice, demand or request shall be in writing and shall be hand-delivered in
person or sent by FedEx or other nationally recognized overnight delivery
service, to the addresses set forth below:

 

To Purchaser:

 

Piedmont Five, LLC

5100 Peachtree Parkway

Norcross, Georgia 30092

Attention: Mr. Monty Watson

 

7

--------------------------------------------------------------------------------


 

With a Copy to:

 

Michael Hay, Esq.

One Sugarloaf Centre

Suite 4000

1960 Satellite Boulevard

Duluth, GA 30097

 

To Seller:

 

Roberts Properties Residential, L.P.

c/o Roberts Realty Investors, Inc.

450 Northridge Parkway

Suite 302

Atlanta, GA  30350

Attention: Mr. Charles S. Roberts

 

With a copy to:

 

Smith, Gambrell & Russell, LLP

Promenade Two, Suite 3100

1230 Peachtree Street, N.E.

Atlanta, GA  30309

Attention: Jon M. Gallant, Esq.

 

Holy Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, GA  30339

Attention: Sanford H. Zatcoff, Esq.

 

Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notices, demands or requests are deposited with
FedEx or other nationally recognized overnight delivery service in accordance
with the preceding portion of this Article XII.  Any party hereto shall have the
right from time to time to designate by written notice to the others such other
person or persons and at such other places in the United States as such party
desires written notices, demands, or requests to be delivered or sent in
accordance herewith; provided, however, at no time shall either party be
required to send more than an original and two (2) copies of any such notice,
demand or request required or permitted hereunder.  Anything contained in this
Article XII to the contrary notwithstanding, all notices from Seller and
Purchaser may be executed and sent by their respective counsel.

 

8

--------------------------------------------------------------------------------


 

ARTICLE XIII — ACCESS

 

Purchaser and its agents and representatives shall have the right to enter upon
the Property at any reasonable time during normal business hours prior to the
Closing Date for any lawful purpose, including, without limitation, to conduct
the due diligence tests; provided, however, Purchaser shall perform no invasive
or destructive due diligence tests without first obtaining the prior written
consent of Seller, and Purchaser shall pay for all such work performed on the
Property and shall not permit the creation of any lien in favor of any
contractor, subcontractor, materialman, mechanic, surveyor, architect or
laborer.  Purchaser hereby expressly agrees to indemnify, defend and hold Seller
harmless against any claim, lien, damage or injury to either persons or
property, and all costs and expenses related thereto (including without
limitation reasonable attorney’s fees and costs), arising out of Purchaser’s or
its agent’s or representative’s actions under this Article XIII.  Prior to entry
upon the Property by Purchaser or its agents or representatives, Purchaser shall
deliver to Seller a certificate of liability insurance insuring Seller and
Purchaser in an amount not less than $1,000,000.00 per occurrence.  Purchaser
shall promptly repair all damage to the Property arising from any of its
inspections or tests and shall restore the Property to the same condition
existing immediately prior to such inspections and tests.  This Article XIII
shall survive the Closing of the transaction contemplated herein or any
termination of this Agreement.  The indemnity and hold harmless provisions of
this Article XIII are herein referred to as the “Inspection Indemnity”.

 

ARTICLE XIV — BROKER

 

Purchaser and Seller hereby represent to each other that no real estate broker
or agent was involved in negotiating the transaction contemplated herein   In
the event any claim(s) for real estate commissions, fees or compensation arise
in connection with this Agreement and the transaction contemplated herein,
Purchaser and Seller further covenant and agree that the party so incurring or
causing such other claim(s) shall indemnify, defend and hold harmless the other
party from any loss, claim or damage which the other party suffers because of
said other claim(s).  This Article XIV shall survive the Closing of the
transaction contemplated herein or any termination of this Agreement. The
indemnity and hold harmless provisions of this Article XIV are herein referred
to as the “Broker Indemnity”.

 

ARTICLE XV — REPRESENTATIONS AND WARRANTIES OF SELLER

 

Whenever a representation or warranty is made in this Agreement “to the best of
Seller’s knowledge,” “to Seller’s actual knowledge,” or by using words of
similar import or meaning, the same shall mean and refer to the actual,
cognitive, but not implied, imputed, or constructive knowledge of Charles S.
Roberts, the President of Roberts Realty Investors, Inc., the sole general
partner of Seller, and not any thing which he should have known but did not
actually know.  Similarly, whenever reference is made in this Agreement to a
notice having been received by Seller, the same shall mean and refer to any
notice which has actually been received by Charles S. Roberts. Notwithstanding
anything herein to the contrary, nothing herein shall render Charles

 

9

--------------------------------------------------------------------------------


 

S. Roberts personally liable for any default by Seller or the untruth of any
representations and warranties set forth herein.

 

To induce Purchaser to enter into this Agreement and to close the transaction
described herein, Seller represents and warrants to Purchaser, as of the date
hereof, as follows:

 

A.             Seller has been duly organized and validly exists as a Georgia
limited partnership, and Seller is in good standing in the State of Georgia.
Seller has the full power and authority and has obtained any and all consents
required thereof to carry on its business at the Property, and to enter into,
execute, deliver and perform this Agreement and all agreements and documents
contemplated hereby.  The execution and delivery of this Agreement and all
agreements and documents contemplated hereby, and performance by Seller of its
obligations hereunder, have been duly authorized, and no further action or
approval of Seller is required to cause this Agreement to be binding, valid, and
enforceable against Seller.  To the best of Seller’s knowledge, no action by any
federal, state, local, or other governmental agency or instrument is necessary
to make this Agreement binding, valid and enforceable against Seller.  To the
best of Seller’s knowledge, neither the execution of this Agreement nor its
performance by Seller will result in the breach of any mortgage, encumbrance,
instrument, restriction, covenant, agreement, or other undertaking to which
Seller is a party or by which Seller is bound, other than the Deed to Secure
Debt as referenced in Article IX B hereof.

 

B.             Seller has received no written notice of, and to Seller’s actual
knowledge, there is not now pending, any litigation, condemnation or other legal
proceeding against the Property or Seller with respect to the Property.

 

C.             Seller has received no actual knowledge of any failure to comply
with all applicable laws for the present use and occupancy of the Property or
any applicable:  (i) federal, state and local laws, regulations, ordinances and
codes, including without limitation, building, land use, environmental and
zoning laws regulations, (ii) development agreements or similar contracts
between private parties affecting the development, construction, use and
occupancy of the Property, and (iii) judgments, orders or decrees of any court
having jurisdiction over Seller or the Property.

 

Unless (i) a written notice is given by Purchaser to Seller on or before the end
of the day which is six (6) months after the Closing Date respecting any
violation or default under any of Seller’s representations or warranties
contained herein, and (ii) a lawsuit is filed by Purchaser against Seller on or
before the end of the day which is seven (7) months after the Closing Date
respecting any violation or default under any of Seller’s representations or
warranties contained herein, Seller’s representations and warranties contained
herein shall be null and void and of no further force or effect and Purchaser
shall have no further rights against Seller in connection therewith.
Notwithstanding anything herein to the contrary, in the event that Purchaser is
aware of the untruth of any of Seller’s representations and warranties
hereunder, and Purchaser, notwithstanding such awareness, elects to close upon
the Property, then Purchaser will be deemed to have accepted such matter and
waived any right to pursue Seller for default following the Closing in
connection therewith. The aggregate liability of Seller to Purchaser respecting
any

 

10

--------------------------------------------------------------------------------


 

and all breaches of Seller’s representations and warranties contained in this
Agreement shall be limited to $100,000.00.

 

EXCEPT AS SET FORTH ABOVE IN THIS ARTICLE XV, SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, AND PURCHASER IS RELYING ENTIRELY ON ITS OWN INVESTIGATIONS OF THE
PROPERTY.

 

ARTICLE XVI — SELLER’S COVENANTS PRIOR TO CLOSING

 

Seller covenants and agrees with Purchaser from the date hereof and until the
Closing or the earlier termination of this Agreement:

 

A.         From and after the date hereof, Seller shall in connection with the
Property:

 

(i)        Carry on its business in respect of the Property in, and only in, the
usual, regular and ordinary course;

 

(ii)       Perform all of its obligations under agreements and instruments
relating to or affecting the Property;

 

(iii)      Comply with all laws, ordinances, orders, regulations and
requirements applicable to it or to the conduct of its business in the usual,
regular and ordinary course.

 

B.         Except as set forth herein, Seller shall not grant a mortgage,
restriction or easement further encumbering the Property without Purchaser’s
prior written consent.

 

C.         Seller will not enter into any new service contracts or extend or
renew any service contract which does not expire on or before the Closing Date
(or which cannot otherwise be terminated by Closing) without obtaining
Purchaser’s prior approval which Purchaser agrees not to unreasonably withhold,
delay or condition, except service contracts entered into in the ordinary course
of business that are terminable without cause and without fee or penalty on
thirty (30) days’ notice.

 

ARTICLE XVII — “AS-IS” SALE

 

A.            Purchaser acknowledges that except for Seller’s representations,
warranties and covenants contained herein and except for the written disclosures
delivered to Purchaser by Seller as set forth herein, neither Seller, nor anyone
acting or claiming to act for or on behalf of Seller, has made any
representations, warranties, promises or statements to Purchaser concerning the
Property.  Purchaser further acknowledges and agrees that all material matters
relating to the

 

11

--------------------------------------------------------------------------------


 

Property will be independently verified by Purchaser to its full satisfaction
within the time provided under this Agreement, that, except as to Seller’s
representations, warranties and covenants contained in this Agreement, and in
the closing documents, Purchaser will be acquiring the Property based solely
upon and in reliance on its own inspections, analyses and conclusions, and that
if Purchaser acquires the Property, it will acquire the Property in the
Property’s “AS-IS” condition and “AS-IS” state of repair inclusive of all faults
and defects, whether latent or patent, or known or unknown.  Without limiting
the scope or generality of the foregoing, and subject to the same limitations
stated above, (i) Purchaser expressly assumes the risk that the Property may not
now or in the future comply with any applicable laws now or hereafter in effect;
(ii) Purchaser acknowledges that neither Seller nor anyone acting on Seller’s
behalf has made, and Seller is unwilling to make, any representation or warranty
whatsoever with respect to the physical nature of the Property.

 

B.            Purchaser further acknowledges and agrees that any written
information or disclosures given by Seller, except for Seller’s representations
and warranties set forth herein and except as otherwise provided herein, are
given for disclosure purposes only and that they do not constitute
representations or warranties that the adverse conditions so disclosed to
Purchaser are the only adverse conditions that may exist at or otherwise affect
the Property and, without limiting the scope or generality of this Article XVII,
Purchaser expressly assumes the risk that adverse physical, environmental,
financial and legal conditions or any other material matters may not be revealed
by Purchaser’s inspection and evaluation of the Property.

 

C.            Except as specifically provided herein, Purchaser hereby fully and
forever waives, and Seller hereby fully and forever disclaims, all warranties
and representations not expressly set forth herein, of whatever type or kind
with respect to the Property, whether express, implied or otherwise of fitness
for a particular purpose, tenantability, habitability or use.

 

D.            Purchaser further acknowledges that any information including,
without limitation, any engineering reports, architectural reports, feasibility
reports, marketing reports, soils reports, environmental reports, materials
related to the Property, analyses or data, or other similar reports, analyses,
data or information of whatever type or kind which Purchaser has received or may
hereafter receive from Seller, its agents, its consultants, or anyone acting or
claiming to act on its behalf are furnished without warranty of any kind and
with no representation by Seller as to their completeness or accuracy and on the
express condition that Purchaser shall make its own independent verification of
the accuracy, reliability and sufficiency of such information and that Purchaser
will not rely thereon.  Accordingly, Purchaser agrees that under no
circumstances will it make any claim, directly or indirectly, against, bring any
action, cause of action or proceeding against, or assert any liability upon,
Seller, its agents, consultants, contractors, or any other persons who prepared
or furnished any of the information to Purchaser hereunder as a result of the
inaccuracy, unreliability or insufficiency of, or any defect or mistake in, any
of the information provided to Purchaser hereunder.  This Article XVII D has
application to third party deliveries and has no application to Seller’s
representations and warranties contained in this Agreement.

 

12

--------------------------------------------------------------------------------


 

E.              Purchaser hereby fully and forever releases, acquits and
discharges Seller of and from, and hereby fully and forever waives:

 

(i)             Any and all claims, actions, causes of action, suits,
proceedings, demands, rights, damages, costs, expenses or other compensation
whatsoever, whether known or unknown, direct or indirect, foreseeable or
unforeseeable, absolute or contingent, that Purchaser now has or may have or
which may arise in the future arising out of, directly or indirectly, or in any
way connected with: (a) any negligent act or omission of Seller (or any person
acting for or on behalf of Seller or for whose conduct Seller may be liable),
whether or not such negligence be the active, passive or sole negligence of
Seller, in connection with Seller’s prior ownership, operation or use of the
Property; (b) any condition of environmental contamination or pollution at the
Property, however and whenever occurring (including, without limitation, the
contamination or pollution of any surface or subsurface soils, subsurface media,
surface waters or ground waters at the Property; (c) to the extent not already
included in (b), above, the prior, present or future existence, release or
discharge, or threatened release, of any hazardous materials at the Property,
however and whenever occurring (including, without limitation, the release or
discharge, or threatened release, of any hazardous materials into the air at the
Property, or into any soils, subsoils, surface waters or ground waters at the
Property); (d) the violation of any applicable law now or hereafter in effect,
however and whenever occurring, with respect to the Property; (e) geologic and
seismic conditions at the Property, and soil and subsoil conditions at the
Property; or (f) the condition of the Property (including, without limitation,
any non-compliance thereof with building codes, other applicable laws, and
private restrictions).

 

(ii)            Any and all damages; losses; costs; judgments; fines and
penalties; fees; expenses; or other compensation whatsoever arising out of,
directly or indirectly, or in any way connected with, any of the matters
described in clauses (a) through (f) of Article XVII E (i).

 

(iii)           Any claim for or right to indemnification, contribution or other
compensation based on or arising under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (“CERCLA”), 42 U.S.C. §9601, et seq.,
or the Resource Conservation and Recovery Act, as amended (“RCRA”), 42 U.S.C.
§6901, et seq., or any similar or other applicable law now or hereafter in
effect.

 

(iv)          Any claim for or based on trespass, nuisance, waste, negligence,
negligence per se, strict liability, ultrahazardous activity, indemnification,
contribution or other theory arising under the common law of the State of
Georgia (or any other applicable jurisdiction) or arising under any applicable
law now or hereafter in effect.

 

For purposes of this Article XVII E, the word “at” also means on, beneath, in,
above, and in the vicinity of.

 

F.             The provisions of this Article XVII shall survive Closing. 
Purchaser hereby acknowledges and agrees that the provisions of this
Article XVII are material and included as a material portion of the
consideration given to Seller by Purchaser in exchange for Seller’s performance
under this Agreement and that Seller has given Purchaser material concessions

 

13

--------------------------------------------------------------------------------


 

regarding this transaction in exchange for Purchaser agreeing to the provisions
of this Article XVII.

 

ARTICLE XVIII — MISCELLANEOUS

 

A.            This Agreement cannot be changed or modified other than by a
written agreement executed by both Purchaser and Seller.

 

B.            Irrespective of the place of execution or performance, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Georgia.  This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.  If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated.  All terms and
words used in this Agreement regardless of the number or gender in which they
are used, shall be deemed to include any other number and any other gender as
the context may require.

 

C.            Time is of the essence of this Agreement and each term and
provision hereof.  In the event that the last day for performance of any matter
herein falls on a Saturday, Sunday or legal holiday, the time for performance
shall automatically be extended to the next business day.

 

D.            If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such terms, covenants and conditions to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term, covenant and condition of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

 

E.             All rights, powers and privileges conferred hereunder upon the
parties unless otherwise provided shall be cumulative and not restricted to
those given by law.

 

F.             No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any other party to its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

 

G.            Purchaser reserves the right to waive, in whole or in part, any
condition or contingency herein which is for the Purchaser’s benefit.

 

14

--------------------------------------------------------------------------------


 

H.            Subject to Article XVIII J hereof, the provisions of this
Agreement shall extend to, bind and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, assigns and
the legal representatives of their estates.

 

I.              This Agreement may not be assigned by Purchaser without Seller’s
prior written consent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, Purchaser shall not be required to obtain
Seller’s consent if the assignment is to an entity owned or controlled by Robert
D. Cheeley. No assignment by Purchaser shall relieve Purchaser of any of
Purchaser’s obligations hereunder and Purchaser shall promptly provide Seller a
copy of any assignment.

 

J.              Anything contained in this Agreement to the contrary
notwithstanding, (i) except as specifically set forth in this Agreement to the
contrary, the terms and provisions of this Agreement shall not survive Closing
and shall be merged into the Deed; and (ii) except as specifically set forth in
this Agreement to the contrary, Seller does not make any warranties or
representations of any kind or character, expressed or implied, with respect to
the Property, its physical condition, income to be derived therefrom or expenses
to be incurred with respect thereto, or any other matter or thing relating to or
affecting the Property, and there are no oral or written agreements, warranties
or representations with respect to the Property, except as otherwise expressly
set forth in this Agreement.

 

K.            Seller and Purchaser each shall have the right to consummate the
transaction contemplated in this Agreement as part of an exchange of like-kind
property pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and the Regulations promulgated thereunder.  Seller and Purchaser agree
to cooperate with each other to effect such an exchange for Seller, Purchaser or
both of them provided, however, (i) the ability of a party to effect an exchange
shall not be a condition precedent to that party’s obligations under this
Agreement, (ii) an exchange being effected by a party shall not result in any
additional cost (other than a nominal cost) to the other party; (iii) neither
party shall be obligated to take title to any other real property in order to
effect such an exchange for the other party; (iv) no exchange shall delay the
Closing Date; and (iv) any exchange being effected by a party shall be effected
by means of that party’s use of a qualified intermediary.

 

L.             This Agreement may be executed in one or more counterparts, each
of which shall constitute an originally executed Agreement, and it shall not be
necessary that each party execute the same counterpart of this Agreement as long
as each party executes one or more counterparts of this Agreement. Delivery of
any executed counterpart of the signature page to this Agreement and any
amendment hereto by facsimile or pdf shall be as effective as delivery of a
manually executed counterpart of this Agreement and any amendment hereto and
shall be given full legal effect in accordance with the Uniform Electronic
Transactions Act codified at O.C.G.A. §10-12-2.

 

M.           Purchaser agrees not to record this Agreement or any memorandum
hereof in any public records, and that such recordation by or at the instance of
Purchaser shall constitute a default under this Agreement.

 

15

--------------------------------------------------------------------------------


 

N.            Purchaser shall keep confidential and not make any public
announcement or disclose to any person the existence or any terms of this
Agreement, any information disclosed by Seller to Purchaser which is not
generally known to the public (the “Confidential Information”); provided,
however, that Purchaser shall be permitted to (i) disclose any Confidential
Information to the extent required by court order or under applicable law, or
(ii) disclose any Confidential Information to any person on a “need-to-know”
basis, such disclosure to include disclosure to their respective directors,
officers, partners, members, employees, attorneys, accountants, engineers,
surveyors, consultants, managers, and such other persons whose assistance is
required to consummate the transactions contemplated in this Agreement.

 

ARTICLE XIX — DEVELOPMENT ISSUES AND RELATED OBLIGATIONS

 

A.            Legal Description for the Property and Survey.  Purchaser and
Seller acknowledge that the legal description for the Property is the metes and
bounds description of the Property set forth on Exhibit A attached hereto. 
Purchaser shall engage Precision Planning, Inc. (“Surveyor”) to prepare the
Survey, with legal description, depicting the final and precise boundary lines
for the Property (the “Survey”) and pay directly to Surveyor all cost and
expense incurred by Surveyor in the preparation of the Survey. Purchaser and
Seller acknowledge and agree to cooperate in good faith to file, obtain all
necessary signatures, and to record prior to or at Closing, a subdivision plat
or recombination plat (as applicable in Gwinnett County, Georgia) which legally
effects (i) the subdivision of the Property from the larger tract of real estate
of which the Property is a part, and (ii) the legal combination of the Property
with the Bank Property (as defined below) into a singular land parcel.

 

B.            Restrictive Covenants.  Purchaser hereby acknowledges that Seller
intends to impose certain restrictive covenants (the “Restrictive Covenants”)
upon (i) the Property, and (ii) the entirety of the real property contiguous
with the Property and currently owned by Purchaser upon which property a branch
of Piedmont Bank is currently located (the “Bank Property”; the Property and the
Bank Property, together, the “Combined Property”) at Closing for the benefit of
the adjacent real property currently owned by Seller (the “Apartment Property”).
The Restrictive Covenants shall be in the form attached hereto as Exhibit B, and
by its attachment hereto, Purchaser hereby acknowledges and agrees with the form
and substance of the Restrictive Covenants and hereby approves it as a Permitted
Exception for all purposes under Article III.

 

C.            Access Easement and Landscaping Agreement.  At Closing, Purchaser
and Seller shall enter into (i) a permanent, non-exclusive, irrevocable access
easement for the benefit of the Combined Property over and across that certain
cross-hatched portion of the Apartment Property visually depicted as the
“Permanent Access Easement” on Exhibit C-1 attached hereto to provide vehicular
and pedestrian access from Peachtree Parkway to the Combined Property, and
(ii) a temporary construction easement over and across that certain hatched area
visually depicted as the “Temporary Construction Easement” on Exhibit C-2
attached hereto to provide Purchaser with certain rights to construct the entry
driveway thereon (each of (i) and (ii) together,

 

16

--------------------------------------------------------------------------------


 

the “Access Easement”).  The Access Easement shall be in the form attached
hereto as Exhibit C, and by its attachment hereto, Purchaser hereby acknowledges
and agrees with the form and substance of the Access Easement and hereby
approves it as Permitted Exception for all purposes under Article III. At
Closing, Purchaser and Seller will enter into such Access Easement and
Landscaping Agreement to be recorded in the public records.

 

The Access Easement shall further provide that  (A)  the then owner of the
Apartment Property (the “Apartment Owner”), shall have the right, but not the
obligation, to construct the aforementioned entry driveway prior to July 31,
2013; (B) Apartment Owner shall provide detailed cost estimates to Purchaser for
Purchaser’s approval (which approval will not be unreasonably withheld) prior to
the commencement of construction of the entry driveway; (C) Apartment Owner
shall initially pay all construction and maintenance costs, provided that
Purchaser shall reimburse Apartment Owner for one-half of all construction and
maintenance costs of the entry driveway; (D) In the event that Apartment Owner
elects not to construct the entry driveway on or before July 31, 2013, then
Purchaser shall have the right to install the entry driveway within the Access
Easement (pursuant to plans and specifications reviewed and approved by
Apartment Owner).   Purchaser shall then initially pay all design, permitting
and construction costs, provided that Apartment Owner shall reimburse Purchaser
for one-half of all design, permitting and construction costs of the entry
driveway and related improvements located within the Permanent Access Easement. 
The party constructing the entry driveway, curb cuts and related improvements
shall have the sole and exclusive right to use the aforesaid entry driveway,
curb cuts and related improvements until such time as the non-constructing party
pays in full all amounts owed for reimbursements for construction costs as set
forth in this Paragraph.  Purchaser shall have no obligation to contribute or
reimburse Apartment Owner for the cost incurred by Apartment Owner in the
extension of the entry driveway from the Permanent Access Easement to serve the
Apartment Property.  Once the permanent entry driveway is completed, and both
parties have fully paid for their respective costs as provided herein, Apartment
Owner shall be obligated to maintain and repair the driveway improvements at its
sole cost and expense, subject to Purchaser reimbursing Apartment Owner for
one-half of said cost.

 

Purchaser and Seller acknowledge that in connection with obtaining all necessary
governmental approvals  required for the construction of the aforementioned
entry driveway, Apartment Owner is obligated to pay THIRTY THOUSAND AND NO/100
($30,000.00) (the “Signalization Fee”) to the appropriate governing authority in
connection with the signalization of the intersection of Peachtree Parkway and
the proposed entry driveway. At Closing, Purchaser and Seller will each escrow
with The Piedmont Bank, the amount of FIFTEEN THOUSAND DOLLARS ($15,000.00) (the
“Signalization Funds”), to be held pending the commencement of such
signalization work.  At such time as either Purchaser or Apartment Owner elects
to commence the construction of the entry driveway pursuant to item (C) above,
then Purchaser or Apartment Owner shall direct The Piedmont Bank to pay over the
Signalization Funds to the appropriate governing authority.

 

The Apartment Owner will agree in writing to support Purchaser’s application or
petition with Gwinnett County, Georgia, or other municipal or governmental
authorities as may be applicable, for the reduction of any landscape or other
buffer located along the side and rear of the Property.

 

17

--------------------------------------------------------------------------------


 

Provided, however, that any such reduced landscape strip shall not be less than
(i) twenty (20) feet in width for the rear of the Property, and (ii) twenty-five
(25) feet in width for the side of the Property (said rear and side buffer
together, the “Landscape Strip”).

 

Purchaser shall agree to install and maintain landscaping and landscaping
barriers within the Landscape Strip pursuant to a landscaping plan to be agreed
upon in writing as approved by Apartment Owner and Gwinnett County, Georgia, or
other municipal or governmental authorities as may be applicable. Apartment
Owner agrees, at no cost to Apartment Owner, to actively support any rezoning or
variance request of the Purchaser related to the Landscape Strip.

 

D.            Purchaser’s Rezoning of the Property.  Apartment Owner agrees not
to oppose Purchaser’s rezoning of the Property and agrees, at no cost to
Apartment Owner, to support Purchaser’s rezoning of the Property to a commercial
zoning classification before and after Closing. Purchaser agrees at or before
Closing to reimburse Seller for all mutually agreed upon expenses that Seller
has incurred and will continue to incur until Closing in the pursuit and
furtherance of Purchaser’s rezoning of the Property for commercial use including
the costs for the release of any deed restrictions, entitlement costs, legal
fees and costs for surveying, site planning, subdividing, and engineering.  This
provision shall survive the Closing hereunder.

 

E.             Berm Agreement.  The parties hereto acknowledge that there now
exists a natural berm located upon the Combined Property (the “Berm”). For the
benefit of Apartment Owner, Purchaser and Seller hereby agree to enter into at
Closing an agreement (the “Berm Agreement”) which shall provide that the
Apartment Owner shall have the right, but not the obligation, to grade and
remove all or portions of the Berm located on the, (the real property currently
owned by Purchaser upon which property a branch of Piedmont Bank is currently
located, the “Bank Property”. The Property and the Bank Property, together, the
“Combined Property”) Combined Property within the area cross-hatched on
Exhibit D and identified as the “Grading Easement Area” and use such soils for
fill and grading purposes on the Apartment Property (including without
limitation, for purposes of the Grading Easement (as defined below)) as part of
the intended development of the Apartment Property. The Apartment Owner will be
responsible, at its sole cost and expense, for the design, permitting and
construction necessary to complete the Berm removal.  Among other items Seller
and Purchaser deem necessary, the Berm Agreement shall provide for the
following:

 

a.              A grading easement for the benefit of the Apartment Property to
allow the Apartment Owner, the right to enter upon the Grading Easement Area for
grading and temporary construction purposes, as may be required to grade the
Apartment Property (the “Grading Easement”).

 

b.              Apartment Owner will have the right, but not the obligation, to
remove the Berm from the Grading Easement Area as and to the extent Apartment
Owner deems necessary to level, balance, and grade the Apartment Property and/or
the Grading Easement pursuant to a grading plan (the “Grading Plan”), which
Grading Plan will provide, among other things, that the graded elevation of the
Grading Easement Area after Berm removal shall be at 1015.00 feet. The Grading
Plan

 

18

--------------------------------------------------------------------------------


 

will be agreed upon between Apartment Owner and Purchaser following the Closing
hereunder;

 

c.               The rights of Apartment Owner set forth in the Berm Agreement
shall be exclusive and shall survive the Closing and shall be memorialized in
the public records, and shall run with the Combined Property for the benefit of
the Apartment Property;

 

d.              The Apartment Owner shall provide written notice to Purchaser,
on or before March 31, 2013, of its intention to remove the Berm (“Removal
Notice”). The removal of the Berm shall be at the sole cost and expense of
Apartment Owner and will be completed by July 31, 2013. In the event the
Apartment Owner fails to provide the Removal Notice, then Purchaser agrees that
it shall be fully responsible for the removal of the Berm, at Purchaser’s sole
cost and expense, by July 31, 2013.  Purchaser agrees that the graded elevation
of the Grading Easement Area after Berm removal by Purchaser shall be at 1015.00
feet; and

 

e.               Purchaser and Apartment Owner will provide each other with the
requisite easements, access rights, and temporary construction rights necessary
to enter upon the Combined Property to remove the Berm and perform the grading
obligations with respect thereto.

 

The Berm Agreement shall be in the form attached hereto as Exhibit D, and by its
attachment hereto, Purchaser hereby acknowledges and agrees with the form and
substance of the Berm Agreement and hereby approves it as a Permitted Exception
for all purposes under Article III. At Closing, Purchaser and Seller will enter
into such Berm Agreement to be recorded in the public records.

 

 

[Executions begin on next page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered as of the day and year first above written.

 

 

SELLER:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

 

 

 

 

 

By:

/s/ Charles S. Roberts

 

 

 

Charles S. Roberts

 

 

 

President

 

 

 

 

 

(CORPORATE SEAL)

 

 

[Executions continued on next page]

 

20

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

PIEDMONT FIVE, LLC, a Georgia limited liability company

 

 

 

 

 

By:

/s/ Monty G. Watson

 

Name:

Monty G. Watson

 

Its:

Managing Member

 

21

--------------------------------------------------------------------------------


[g200921ke07i001.gif]

EXHIBIT A Page 1 of 2 LEGAL DESCRIPTION All that tract or parcel of land lying
and being in Land Lot 301 of the 6th Land District, Gwinnett County, Georgia and
being more particularly described as follows: TO FIND THE POINT OF COMMENCEMENT,
begin at the intersection of the Northerly Right-of-Way of Peachtree Corners
Circle (Right-of-Way Varies) and the Easterly Right-of-Way of Peachtree Parkway
a.k.a. State Route 141 (Right-of-Way varies) if extended to form a Point; THENCE
following along said Right-of-Way of Peachtree Parkway a.k.a. State Route 141,
along a curve to the left having a radius of 11459.16 feet and an arc length of
12.26 feet and being subtended by a chord of North 28 degrees 40 minutes 36
seconds East for a distance of 12.26 feet to a Point; THENCE along a curve to
the left having a radius of 1145916 feet and an arc length of 227.46 feet and
being subtended by a chord of North 29 degrees 16 minutes 33 seconds East for a
distance of 227.46 feet to a Point; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 197.39 feet to a Point; THENCE North 43 degrees
52 minutes 53 seconds East for a distance of 103.08 feet to a Concrete Monument
Found; THENCE North 29 degrees 50 minutes 43 seconds East for a distance of
98.83 feet to a Concrete Monument Found; THENCE North 16 degrees 30 minutes 43
seconds East for a distance of 102.54 feet to a Concrete Monument Found; THENCE
North 29 degrees 23 minutes 40 seconds East for a distance of 400.40 feet to a
Concrete Monument Found; THENCE North 36 degrees 42 minutes 59 seconds East for
a distance of 44.14 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 36 degrees 42
minutes 59 seconds East for a distance of 120.50 feet to a 3/4” Open Top Pipe;
THENCE leaving said Right-of-Way North 55 degrees 35 minutes 52 seconds East for
a distance of 699.74 feet to a Point, said Point being along the Southerly
Right-of-Way of Medlock Bridge Road (R/W Varies); THENCE following along said
Right-of-Way South 30 degrees 19 minutes 01 seconds East for a distance of
135.00 feet to a Point; THENCE Leaving said Right-of-Way South 66 degrees 51
minutes 51 seconds West for a distance of 215.52 feet to a Point; THENCE South
34 degrees 57 minutes 42 seconds West for a distance of 513.41 feet to a Point;
THENCE North 59 degrees 59 minutes 32 seconds West for a distance of 260.00 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
2.937 acres.

 


[g200921ke07i002.gif]

EXHIBIT A — Page 2 of 2

 

 


 

EXHIBIT B

 

After recording please return to:

Ms. Catherine S. Moore

Holt Ney Zatcoff & Wasserman, LLP.

100 Galleria Parkway, Suite 1800

1960 Satellite Boulevard

Atlanta, Georgia  30339

 

RESTRICTIVE COVENANT

 

THESE RESTRICTIVE COVENANTS (the “Restrictive Covenants”) are made and declared
this   , day of September, 2012 (the “Effective Date”), by ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (“Roberts”).

 

Witnesseth

 

WHEREAS, Roberts is the owner of that certain 20.61 acre tract of real property
described on Exhibit A attached hereto and made a part hereof (the “Benefitted
Property”); and

 

WHEREAS, Roberts has, of even date herewith, sold that certain 2.937 acre tract
of real property which is a part of the property described on Exhibit B attached
hereto and made a part hereof (the “Burdened Property”); and

 

WHEREAS, Roberts intends to sell or develop the Benefitted Property for the
purpose of constructing a Class A multi-family apartment community thereon (the
“Project”); and

 

WHEREAS, Roberts desires, for the benefit of the Benefitted Property and the
Project, that the Burdened Property be encumbered by certain Restrictive
Covenants as more particularly set forth herein.

 

NOW THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid, Roberts, intending to be legally bound, hereby promises,
declares and agrees as follows:

 

1.             Burdened Property Use Restriction.  For so long as the
Restrictive Covenants are binding pursuant to Section 5 hereof, the following
shall be prohibited uses of the Burdened Property:

 

animal hospitals; veterinary clinics; tattoo or piercing parlors; adult
bookstores or entertainment; drive-thru fast food service; automotive car wash;
automotive parts store; billboards; building, electrical or plumbing
contractors; funeral homes or mausoleums; furniture rental establishments;
convenience food stores with or without fuel pumps; emission inspection
stations; equipment

 

--------------------------------------------------------------------------------


 

rental; hotels and motels; on-site laundry or dry cleaning establishments; self
service or coin operated laundries; liquor stores; mobile buildings; public
parking lots and garages; plant nursery sales facility; recreation facilities
which exceed 3,500 square feet (but may be up to 4,000 square feet for a Spa
Sydell, or similar, type use); recovered materials processing facility;
taxidermist; yard trimmings composting facility; clubs, lodges, fraternal
institutions and meeting halls; caretaker or watchman quarters; auto body repair
shops; auto repair shops or tire stores; automotive service stations with or
without fuel pumps; building material sales with outdoor storage, contractors
offices or the outside storage of equipment or materials; heavy equipment and
farm equipment sales and service and truck rental; mini-warehouse storage
facilities; mobile home or mobile building leasing or sales lots; taxi cab or
limousine services; outdoor storage of any type; pest control businesses; pet
shops or grooming establishments; lounges; daycare or other child care services;
fast food restaurants with or without drive-thru; and any temporary uses.

 

2.             Landscape and Design Review.  For so long as the Restrictive
Covenants are binding pursuant to Section 5 hereof, the Burdened Property shall
be subject to the following:

 

The Burdened Property is to be generally developed as a forum/avenues style
retail development and should include retail elements similar in “look and feel”
to the existing development immediately across Peachtree Parkway and currently
known as “The Forum.”

 

3.             Grading Elevation.  For so long as the Restrictive Covenants are
binding pursuant to Section 5 hereof, no vertical construction of physical
improvements shall commence upon the Burdened Property unless the Burdened
Property has been graded to an elevation of  1015.00  feet.

 

4.             Binding Effect.  These Restrictive Covenants shall run with the
title to the Burdened Property and the Benefitted Property.

 

5.             Term of Restrictive Covenants.  These Restrictive Covenants shall
be binding upon the Burdened Property until one year following the date of the
second conveyance of the Benefitted Property following the date hereof or at
such time as the owner of the Benefitted Property records a release of these
Restrictive Covenants.  These Restrictive Covenants may be amended only in a
writing executed by the owner of the Burdened Property and the owner of the
Benefitted Property.

 

 

[Executions continued on next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Roberts has caused this Restrictive Covenant to be signed,
sealed and delivered as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, sole general partner

Unofficial Witness

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Notary Public

 

 

 

Charles S. Roberts

 

 

 

 

President

(NOTARY SEAL)

 

 

 

 

3

--------------------------------------------------------------------------------


[g200921ke11i001.gif]

EXHIBIT A Page 1 of 3 LEGAL DESCRIPTION APARTMENT PROPERTY All that tract or
parcel of land lying and being in Land Lot 301 of the 6th Land District,
Gwinnett County, Georgia and being more particularly described as follows: TO
FIND THE POINT OF COMMENCEMENT, begin at the intersection of the Northerly
Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the Easterly
Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way varies)
if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 36.23 feet to a Point, said point being THE POINT
OF BEGINNING. THENCE from said point as thus established and continuing along
said Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 29 degrees
50 minutes 43 seconds East for a distance of 62.60 feet to a Concrete Monument
Found ; THENCE North 16 degrees 30 minutes 43 seconds East for a distance of
102.54 feet to a Concrete Monument Found; THENCE North 29 degrees 23 minutes 40
seconds East for a distance of 400.40 feet to a Concrete Monument Found; THENCE
North 36 degrees 42 minutes 59 seconds East for a distance of 44.14 feet to a
Point; THENCE leaving said Right-of-Way South 59 degrees 59 minutes 32 seconds
East for a distance of 260.00 feet to a Point; THENCE North 34 degrees 57
minutes 42 seconds East for a distance of 513.41 feet to a Point; THENCE North
66 degrees 51 minutes 51 seconds East for a distance of 215.52 feet to a Point
along the Southerly Right-of-Way of Medlock Bridge Road (Right-of-Way Varies);
THENCE along said Right-of-Way South 30 degrees 19 minutes 01 seconds East for a
distance of 165.05 feet to a Point; THENCE South 24 degrees 53 minutes 59
seconds East for a distance of 252.35 feet to a Point; THENCE South 33 degrees
47 minutes 34 seconds East for a distance of 101.46 feet to a Point; THENCE
South 33 degrees 55 minutes 24 seconds East for a distance of 17.40 feet to a
Point; THENCE South 17 degrees 43 minutes 40 seconds East for a distance of
111.68 feet to a Point; THENCE leaving said Right-of-Way South 60 degrees 52
minutes 04 seconds West for a distance of 181.02 feet to a Point; THENCE South
16 degrees 32 minutes 05 seconds East for a distance of 199.48 feet to a 3/4”
Crimp Top Pipe; THENCE North 67 degrees 29 minutes 55 seconds East for a
distance of 176.93 feet to a Point along the Southerly Right-of-Way of Medlock
Bridge Road (Right-of-Way Varies); THENCE along said Right-of-Way South 16
degrees 33 minutes 07 seconds East for a distance of 39.30 feet to a Point;
THENCE leaving said Right-of-Way South 67 degrees 09 minutes 14 seconds West for
a distance of 168.19 feet to a 1/2” Rebar Found; THENCE South 59 degrees 05
minutes 36 seconds West for a distance of 38.52 feet to a 1/2” Rebar Found;
THENCE North 29 degrees 23 minutes 16 seconds West for a distance of 39.67 feet
to a

 


[g200921ke11i002.gif]

EXHIBIT A Page 2 of 3 1/2” Rebar Found; THENCE South 58 degrees 42 minutes 45
seconds West for a distance of 185.08 feet to a 5/8” Rebar Found; THENCE South
61 degrees 34 minutes 05 seconds West for a distance of 244.83 feet to a
5/8”Rebar Found; THENCE South 60 degrees 17 minutes 25 seconds West for a
distance of 305.23 feet to a Point; THENCE South 60 degrees 17 minutes 25
seconds West for a distance of 79.92 feet to a Point; THENCE North 50 degrees 38
minutes 31 seconds West for a distance of 579.74 feet to a Point, said point
being THE POINT OF BEGINNING. Said property contains 20.608 acres.

 


[g200921ke11i003.gif]

EXHIBIT A - Page 3 of 3

 


[g200921ke11i004.gif]

EXHIBIT B — Page 1 of 2 LEGAL DESCRIPTION All that tract or parcel of land lying
and being in Land Lot 301 of the 6th Land District, Gwinnett County, Georgia and
being more particularly described as follows: TO FIND THE POINT OF COMMENCEMENT,
begin at the intersection of the Northerly Right-of-Way of Peachtree Corners
Circle (Right-of-Way Varies) and the Easterly Right-of-Way of Peachtree Parkway
a.k.a. State Route 141 (Right-of-Way varies) if extended to form a Point; THENCE
following along said Right-of-Way of Peachtree Parkway a.k.a. State Route 141,
along a curve to the left having a radius of 11459.16 feet and an arc length of
12.26 feet and being subtended by a chord of North 28 degrees 40 minutes 36
seconds East for a distance of 12.26 feet to a Point; THENCE along a curve to
the left having a radius of 11459.16 feet and an arc length of 227.46 feet and
being subtended by a chord of North 29 degrees 16 minutes 33 seconds East for a
distance of 227.46 feet to a Point; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 197.39 feet to a Point; THENCE North 43 degrees
52 minutes 53 seconds East for a distance of 103.08 feet to a Concrete Monument
Found; THENCE North 29 degrees 50 minutes 43 seconds East for a distance of
98.83 feet to a Concrete Monument Found; THENCE North 16 degrees 30 minutes 43
seconds East for a distance of 102.54 feet to a Concrete Monument Found; THENCE
North 29 degrees 23 minutes 40 seconds East for a distance of 400.40 feet to a
Concrete Monument Found; THENCE North 36 degrees 42 minutes 59 seconds East for
a distance of 44.14 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 36 degrees 42
minutes 59 seconds East for a distance of 120.50 feet to a 3/4” Open Top Pipe;
THENCE leaving said Right-of-Way North 55 degrees 35 minutes 52 seconds East for
a distance of 699.74 feet to a Point, said Point being along the Southerly
Right-of-Way of Medlock Bridge Road (R/W Varies); THENCE following along said
Right-of-Way South 30 degrees 19 minutes 01 seconds East for a distance of
135.00 feet to a Point; THENCE Leaving said Right-of-Way South 66 degrees 51
minutes 51 seconds West for a distance of 215.52 feet to a Point; THENCE South
34 degrees 57 minutes 42 seconds West for a distance of 513.41 feet to a Point;
THENCE North 59 degrees 59 minutes 32 seconds West for a distance of 260.00 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
2.937 acres.

 


[g200921ke11i005.gif]

EXHIBIT B — Page 2 of 2

 

 


 

EXHIBIT C

 

AFTER RECORDING, RETURN TO:

Ms. Catherine S. Moore

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800
Atlanta, Georgia 30339

 

ACCESS EASEMENT AND LANDSCAPING AGREEMENT

 

THIS ACCESS EASEMENT AND LANDSCAPING AGREEMENT (“Agreement”) is made and entered
into this        day of September, 2012, by and between ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter referred to as
“Roberts”) and PIEDMONT FIVE, LLC, a Georgia limited liability company
(hereinafter referred to as “Piedmont”).

 

W I T N E S S E T H:

 

WHEREAS, Roberts is the owner in fee simple of certain property located in
Gwinnett County, Georgia, and more particularly described on Exhibit “A”
attached hereto and incorporated herein by reference (“Roberts Property”); and

 

WHEREAS, Piedmont is the owner in fee simple of certain property located in
Gwinnett County, Georgia, and more particularly described on Exhibit “B”
attached hereto and incorporated herein by reference (“Piedmont Property”); and

 

WHEREAS, in connection with the sale from Roberts to Piedmont of 2.937 acres of
the Piedmont Property, Piedmont desires to obtain from Roberts, and Roberts
desires to grant to Piedmont, an access easement over a portion of the Roberts
Property more particularly described in Exhibit “C” attached hereto and
incorporated herein by reference (the “Access Easement Area”) to provide
vehicular and pedestrian access to and from the Piedmont Property to and from
Peachtree Parkway (Georgia Highway 141); and

 

WHEREAS, in connection with the sale from Roberts to Piedmont of 2.937 acres of
the Piedmont Property, Roberts and Piedmont have agreed to designate a landscape
strip on the Piedmont Property for the benefit of the Roberts Property, and
desire to memorialize their agreement herein; and

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for and in consideration of Ten and No/100ths Dollars ($10.00),
and in consideration of the premises, mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

l.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are expressly incorporated herein by this reference.

 

2.              Access Easement.  Roberts hereby grants to Piedmont, its
successors, assigns, agents, tenants and invitees, a perpetual non-exclusive
access easement (the “Access Easement”) over, across and upon the Access
Easement Area, shown as Exhibit C-1 and a road to be constructed within a
portion of the Access Easement Area for the purpose of providing vehicular and
pedestrian ingress and egress to and from the Piedmont Property to and from
Peachtree Parkway (Georgia Highway 141).  Further, Roberts hereby grants to
Piedmont, its successors, assigns, agents, tenants and invitees, a temporary
construction easement over, across and upon the area shown in Exhibit “C-2” as
the “Temporary Construction Easement” for the purpose of Piedmont’s construction
of a driveway, curb cuts, and related improvements within the Access Easement
Area (the “Temporary Construction Easement”) pursuant to Section 3 below.  The
Temporary Construction Easement shall automatically terminate at such time as
the driveway, curb cuts and related improvements are constructed and completed.

 

3.              Construction and Maintenance of Easements.  Roberts (and all
references to Roberts herein shall include any transfer of the Roberts Property,
its successors and assigns) shall have the right, but not the obligation, to
construct the driveway, curb cuts and related improvements within the Access
Easement Area prior to July 31, 2013.  Roberts shall provide construction plans
and detailed cost estimates to Piedmont for Piedmont’s approval (which approval
will not be unreasonably withheld) prior to the commencement of construction. 
Such approval shall occur within 15 business days of the receipt of the
construction plans and detailed cost estimates.  Roberts shall initially pay all
construction and maintenance costs, provided that Piedmont shall reimburse
Roberts for one-half of all construction and maintenance costs of the driveway,
curb cuts and related improvements located within the Access Easement Area.   In
the event that Roberts elects not to construct the driveway, curb cuts and
related improvements on or before July 31, 2013, then Piedmont shall have the
right to install a temporary driveway at its sole cost and expense, and in the
event that Piedmont constructs such temporary driveway, then Piedmont shall have
no obligation to contribute to, nor reimburse Roberts for, the cost to construct
the final and permanent driveway.  Notwithstanding the foregoing, however, if
the applicable governmental entity requires Piedmont to construct the permanent
driveway, then Piedmont shall provide construction plans and detailed cost
estimates to Roberts for Roberts’ approval (which approval will not be
unreasonably withheld) prior to the commencement of construction.  Such approval
shall occur within 15 business days of the receipt of the construction plans and
detailed cost estimates.  Piedmont shall then initially pay all construction and
maintenance costs, provided that Roberts shall reimburse Piedmont for one-half
of all construction and maintenance costs of the driveway, curb cuts and related
improvements located within the Access Easement Area.  Once the permanent
driveway is completed, Roberts shall be obligated to maintain and repair the

 

2

--------------------------------------------------------------------------------


 

driveway improvements at its sole cost and expense, subject to Piedmont
reimbursing Roberts for one-half of said cost.  The party constructing the
driveway, curb cuts and related improvements shall have the sole and exclusive
right to use the aforesaid driveway, curb cuts and related improvements until
such time as the non-constructing party pays in full all amounts owed for
reimbursements for construction costs as set forth in this Section 3.  The
amount of said reimbursement amount shall be deemed a lien against the property
of the non-constructing party until paid, and the constructing party shall have
a right to file a lien in the manner described in Section 5 below.  All
construction costs, all maintenance costs and any other amounts to be paid or
reimbursed under this Agreement shall be paid within twenty (20) days of written
demand (which shall include all invoices and supporting documentation of all
such costs incurred and to be reimbursed) from the party seeking said
reimbursement.

 

4.              Landscaping Agreement.  Roberts acknowledges that Piedmont
intends to attempt to rezone a portion of the Piedmont Property to a commercial
zoning classification.  In connection with said rezoning, Piedmont intends to
request from the applicable zoning authority a variance related to any
landscaping or other buffers set forth in said zoning classification to instead
allow for landscaping strips along the side and rear of the Piedmont Property. 
Roberts agrees to support, at no cost to Roberts, Piedmont’s application or
petition to the applicable governmental authority related to said reduction or
variance, provided, however, that any such reduced landscape strip shall not be
less than (i) twenty (20) feet in width from the rear of the Piedmont Property,
and (ii) twenty-five (25) feet in width from the side of the Piedmont Property
(said rear and side buffer together, the “Landscape Strip”).  Piedmont shall
install and maintain landscaping and landscaping barriers within the Landscape
Strip pursuant to a landscaping plan to be agreed upon and approved in writing
by Roberts in its reasonable discretion and the applicable governmental
authority.  In the event that Piedmont fails to maintain the Landscape Strip in
accordance with the aforementioned approved landscaping plan, then Roberts shall
have the right to enter upon the Landscape Strip and perform any maintenance,
installation or other curative work to conform the Landscape Strip to the
approved landscaping plan and be reimbursed for such costs by Piedmont in
accordance with the Agreement.

 

5.                                      Default.  If any party (the “Defaulting
Party”) to this Agreement fails to perform any of its obligations hereunder,
then the other party (the “Non-Defaulting Party”) shall have all remedies
available at law or in equity (including, without limitation, the right to
specific performance and injunctive relief), however, the parties hereto hereby
agree that any claim for damages relating to any breach or default of any
provision of this Agreement shall be limited to the equity in the respective
properties.  In the event of a default, the Non-Defaulting Party shall give the
Defaulting Party written notice of such default, except that no such notice
shall be required in the case of an emergency.  The Defaulting Party shall have
thirty (30) days after receipt of such notice in which to cure the default.  If
such default is not cured within the thirty (30) day period, the Non-Defaulting
party shall have the right, but not the obligation, to cure such default on
behalf of the Defaulting Party and provide an invoice to the Defaulting Party
for all costs and expenses incurred in connection with the curing of such
default.  The Defaulting Party shall reimburse the Non-Defaulting Party for such
costs and expenses within twenty (20) days after the receipt of such invoice. 
In the event that the Defaulting Party fails to reimburse the Non-Defaulting
Party within such time period, the amount due shall bear interest at the greater
of ten percent (10%) per annum

 

3

--------------------------------------------------------------------------------


 

or the highest rate allowed by law until paid.  Any claim for payment hereunder,
together with interest thereon, shall constitute a lien against the Defaulting
Party’s property, however, the lien shall not attach to such property or become
effective until it has been filed of record in Gwinnett County, Georgia, and
specifying therein:  (i) the name of the lienor, (ii) the basis for the claim,
including a reference to this Agreement, and the relevant recording information,
(iii) the amount of such claim, (iv) the name of the Defaulting Party, (v) the
legal description of the Defaulting Party’s property against which the lien is
to be filed and (vi) a certification stating that the Defaulting Party has been
provided with a copy of the lien in accordance with this Paragraph 5.  The
Non-Defaulting Party shall have the right to enforce such lien in any judicial
proceedings.  Any party requesting an estoppel certificate concerning this
Agreement shall be entitled to rely on an estoppel certificate from the record
title owner of the Roberts Property or the Piedmont Property, as the case may
be, at the time the estoppel certificate is requested.  Any estoppel certificate
requested from either the owner of the Roberts Property or the Piedmont Property
shall be given within fifteen (l5) days of a written request, and if no response
is given within such time frame, the party requesting such estoppel certificate
shall be entitled to conclusively presume that no amounts are owing from the
party in question and no lien rights other than those then of record exist with
respect to the party in question.  Notwithstanding anything contained to the
contrary in any other provisions hereof, as to subdivided portions of the
Piedmont Property which are sold, transferred or conveyed to parties other than
Piedmont, such third party owners may obtain a release from any claim of lien
filed hereunder by paying a proportionate part of the amount claimed due under
the lien, computed by multiplying the amount claimed due by a fraction, the
numerator of which is the amount of acreage contained in the third party owner’s
subdivided property and the denominator of which is the total amount of acreage
on the date of this Agreement in the Piedmont Property.

 

6.              Traffic Safety.  Roberts shall have the right to impose and
enforce reasonable traffic rules and traffic safety regulations in connection
with the use of the Access Easement Area by any party.

 

7.              Taxes and Assessments.  The owner of the Roberts Property and
the owner of the Piedmont Property, respectively, shall be solely responsible
for payment of all taxes and assessments levied against their respective
properties.

 

8.              Use of Easements.  The easements, rights and privileges set
forth herein shall be for the benefit of Piedmont, and its successors and
assigns, and Roberts, and its successors and assigns, and their tenants and
their tenants’ respective licensees, customers, employees, agents, invitees,
successors and assigns.  The easements, rights, privileges, restrictions,
benefits and obligations hereunder shall be covenants running with the land.

 

9.              Entire Agreement.  This Agreement constitutes the entire
agreement and understanding between the parties hereto relating to the subject
matter hereof and, except as specifically provided for herein, may not be
amended, waived or discharged, except by an instrument in writing executed by
Piedmont and Roberts (or their respective successors and assigns), and their
respective mortgagees, to the extent necessary, and which written document shall
be recorded in the public records of Gwinnett County, Georgia.

 

4

--------------------------------------------------------------------------------


 

10.       Effective Date.  This Agreement shall be effective upon its full
execution, whereupon it shall be recorded in the public records of Gwinnett
County, Georgia.

 

11.       Notices.  Any notice or other communication by either party to the
other shall be in writing and shall be given and deemed to have been given when
delivered personally, delivered by overnight courier or three (3) days after
being mailed postage prepaid, registered or certified addressed as follows (or
to such other address or officer as either party may designate by written notice
to the other party):

 

to Piedmont:

Piedmont Five, LLC

 

5100 Peachtree Parkway

 

Norcross, Georgia 30092

 

Attention: Mr. Monty Watson

 

 

 

With a Copy to:

 

 

 

Michael Hay, Esq.

 

One Sugarloaf Centre

 

Suite 4000

 

1960 Satellite Boulevard

 

Duluth, GA 30097

 

 

To Roberts:

Roberts Properties Residential, L.P.

 

c/o Roberts Realty Investors, Inc.

 

450 Northridge Parkway

 

Suite 302

 

Atlanta, GA 30350

 

Attention: Mr. Charles S. Roberts

 

 

 

With a copy to:

 

 

 

Smith, Gambrell & Russell, LLP

 

Promenade Two, Suite 3100

 

1230 Peachtree Street, N.E.

 

Atlanta, GA 30309

 

Attention: Jon M. Gallant, Esq.

 

 

 

Holt Ney Zatcoff & Wasserman, LLP

 

100 Galleria Parkway, Suite 1800

 

Atlanta, GA 30339

 

Attention: Sanford H. Zatcoff, Esq.

 

12.       Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance shall for any reason and to any extent be
invalid or unenforceable, the remainder of this Agreement and the application of
such provisions which are not invalid to persons

 

5

--------------------------------------------------------------------------------


 

or circumstances shall not be affected thereby, but rather this Agreement shall
be enforced to the greatest extent permitted by law.  No breach or default of
any provision of this Agreement shall entitle any party to cancel, rescind or
otherwise terminate this Agreement.

 

13.       Attorneys’ Fees.  In the event of any dispute hereunder or of any
action to interpret or enforce this Agreement, any provision hereof or any
matter arising herefrom, the prevailing party shall be entitled to recover its
reasonable costs, fees and expenses actually incurred, including but not limited
to witness fees, expert fees, consultant fees, attorney, paralegal and legal
assistant fees, costs and expenses, and other professional fees, costs and
expenses, whether suit be brought or not and whether in any settlement, in any
bankruptcy action, in any declaratory action, at trial or on appeal.

 

14.       Caption and Paragraph Headings.  The captions and paragraph headings
set forth herein are for convenience only and are not intended to effect the
provisions of this Agreement.

 

15.       Not a Public Dedication.  Nothing contained herein shall be deemed to
be a gift or dedication of any portion of the Piedmont Property or the Roberts
Property to or for the general public or for any public purposes whatsoever, it
being the intention of the parties hereto that this Agreement shall be strictly
limited to and for the purposes expressed herein, and no other easements shall
be implied or assumed, including, but not limited to, easements for parking.

 

16.       Indemnity.   Piedmont hereby expressly indemnifies, saves and holds
harmless Roberts from any and all liabilities, claims, costs, damages and
expenses of whatsoever nature or form in any way or manner arising from,
through, out of or associated or connected with any work performed by Piedmont
on or use by Piedmont, or their licensees, customers, employees, agents and/or
invitees, of the Roberts Property. Despite anything contained in this Agreement
to the contrary, no Defaulting Party shall have any personal liability with
respect to any of the provisions of this Agreement, except as to any mechanic’s,
materialmen’s or other similar lien claims asserted against the property of the
Non-Defaulting Party and arising from work or improvements contemplated in this
Agreement, for which the Defaulting Party shall have personal liability.  In
seeking any recovery against the Defaulting Party, the Non-Defaulting Party
shall look solely to the interest of the Defaulting Party and the Defaulting
Party’s successors and assigns, in the Piedmont Property and the Roberts
Property and the improvements thereon and rent and other income derived
therefrom if Piedmont is the Defaulting Party, or to the interest of the
Defaulting Party and the Defaulting Party’s successors and assigns in the
Roberts Property and the improvements thereon and rent and other income derived
therefrom if Roberts is the Defaulting Party.  In no event shall either Roberts
or Piedmont, including their respective successors in title, be responsible for
any special damages, consequential damages, exemplary damages, bad faith
damages, punitive damages or attorney’s fees.

 

17.                               No Joint Venture.  Nothing contained in this
Agreement shall be construed to make the owners of the Roberts Property or the
Piedmont Property partners or joint venturers, or to render either owner liable
for the debts or obligations of the other owner.

 

6

--------------------------------------------------------------------------------


 

18.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable against the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

19.                               Time is of the Essence.  Time is of the
essence of this Agreement and each term and provision hereof.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

Signed, sealed and delivered in the presence of:

 

PIEDMONT FIVE, LLC,

 

 

a Georgia limited liability company

 

 

 

 

 

 

 

 

By:

 

(SEAL)

WITNESS

 

Name:

 

 

Title:

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

WITNESS

 

 

 

 

 

 

 

By: 

 

NOTARY PUBLIC

 

 

Charles S. Roberts

 

 

 

President

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

8

--------------------------------------------------------------------------------


 

ADD CONSENT AND JOINDER TO EASEMENT FROM ANY LENDER WITH A SECURITY INTEREST IN
THE ROBERTS PROPERTY

 

9

--------------------------------------------------------------------------------


 

[g200921ke15i001.gif]

EXHIBIT A Page 1 of 3 LEGAL DESCRIPTION APARTMENT PROPERTY All that tract or
parcel of land lying and being in Land Lot 301 of the 6th Land District,
Gwinnett County, Georgia and being more particularly described as follows: TO
FIND THE POINT OF COMMENCEMENT, begin at the intersection of the Northerly
Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the Easterly
Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way varies)
if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 36.23 feet to a Point, said point being THE POINT
OF BEGINNING. THENCE from said point as thus established and continuing along
said Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 29 degrees
50 minutes 43 seconds East for a distance of 62.60 feet to a Concrete Monument
Found ; THENCE North 16 degrees 30 minutes 43 seconds East for a distance of
102.54 feet to a Concrete Monument Found; THENCE North 29 degrees 23 minutes 40
seconds East for a distance of 400.40 feet to a Concrete Monument Found; THENCE
North 36 degrees 42 minutes 59 seconds East for a distance of 44.14 feet to a
Point; THENCE leaving said Right-of-Way South 59 degrees 59 minutes 32 seconds
East for a distance of 260.00 feet to a Point; THENCE North 34 degrees 57
minutes 42 seconds East for a distance of 513.41 feet to a Point; THENCE North
66 degrees 51 minutes 51 seconds East for a distance of 215.52 feet to a Point
along the Southerly Right-of-Way of Medlock Bridge Road (Right-of-Way Varies);
THENCE along said Right-of-Way South 30 degrees 19 minutes 01 seconds East for a
distance of 165.05 feet to a Point; THENCE South 24 degrees 53 minutes 59
seconds East for a distance of 252.35 feet to a Point; THENCE South 33 degrees
47 minutes 34 seconds East for a distance of 101.46 feet to a Point; THENCE
South 33 degrees 55 minutes 24 seconds East for a distance of 17.40 feet to a
Point; THENCE South 17 degrees 43 minutes 40 seconds East for a distance of
111.68 feet to a Point; THENCE leaving said Right-of-Way South 60 degrees 52
minutes 04 seconds West for a distance of 181.02 feet to a Point; THENCE South
16 degrees 32 minutes 05 seconds East for a distance of 199.48 feet to a 3/4”
Crimp Top Pipe; THENCE North 67 degrees 29 minutes 55 seconds East for a
distance of 176.93 feet to a Point along the Southerly Right-of-Way of Medlock
Bridge Road (Right-of-Way Varies); THENCE along said Right-of-Way South 16
degrees 33 minutes 07 seconds East for a distance of 39.30 feet to a Point;
THENCE leaving said Right-of-Way South 67 degrees 09 minutes 14 seconds West for
a distance of 168.19 feet to a 1/2”Rebar Found; THENCE South 59 degrees 05
minutes 36 seconds West for a distance of 38.52 feet to a 1/2”Rebar Found;
THENCE North 29 degrees 23 minutes 16 seconds West for a distance of 39.67 feet
to a

 

 


[g200921ke15i002.gif]

EXHIBIT A Page 2 of 3 1/2”Rebar Found; THENCE South 58 degrees 42 minutes 45
seconds West for a distance of 185.08 feet to a 5/8”Rebar Found; THENCE South 61
degrees 34 minutes 05 seconds West for a distance of 244.83 feet to a 5/8”Rebar
Found; THENCE South 60 degrees 17 minutes 25 seconds West for a distance of
305.23 feet to a Point; THENCE South 60 degrees 17 minutes 25 seconds West for a
distance of 79.92 feet to a Point; THENCE North 50 degrees 38 minutes 31 seconds
West for a distance of 579.74 feet to a Point, said point being THE POINT OF
BEGINNING. Said property contains 20.608 acres.

 


[g200921ke15i003.gif]

[LOGO]

 


[g200921ke15i004.gif]

EXHIBIT B Page 1 of 2 LEGAL DESCRIPTION All that tract or parcel of land lying
and being in Land Lot 301 of the 6th Land District, Gwinnett County, Georgia and
being more particularly described as follows: TO FIND THE POINT OF COMMENCEMENT,
begin at the intersection of the Northerly Right-of-Way of Peachtree Corners
Circle (Right-of-Way Varies) and the Easterly Right-of-Way of Peachtree Parkway
a.k.a. State Route 141 (Right-of-Way varies) if extended to form a Point; THENCE
following along said Right-of-Way of Peachtree Parkway a.k.a. State Route 141,
along a curve to the left having a radius of 11459.16 feet and an arc length of
12.26 feet and being subtended by a chord of North 28 degrees 40 minutes 36
seconds East for a distance of 12.26 feet to a Point; THENCE along a curve to
the left having a radius of 11459.16 feet and an arc length of 227.46 feet and
being subtended by a chord of North 29 degrees 16 minutes 33 seconds East for a
distance of 227.46 feet to a Point; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 197.39 feet to a Point; THENCE North 43 degrees
52 minutes 53 seconds East for a distance of 103.08 feet to a Concrete Monument
Found; THENCE North 29 degrees 50 minutes 43 seconds East for a distance of
98.83 feet to a Concrete Monument Found; THENCE North 16 degrees 30 minutes 43
seconds East for a distance of 102.54 feet to a Concrete Monument Found; THENCE
North 29 degrees 23 minutes 40 seconds East for a distance of 400.40 feet to a
Concrete Monument Found; THENCE North 36 degrees 42 minutes 59 seconds East for
a distance of 44.14 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 36 degrees 42
minutes 59 seconds East for a distance of 120.50 feet to a 3/4” Open Top Pipe;
THENCE leaving said Right-of-Way North 55 degrees 35 minutes 52 seconds East for
a distance of 699.74 feet to a Point, said Point being along the Southerly
Right-of-Way of Medlock Bridge Road (R/W Varies); THENCE following along said
Right-of-Way South 30 degrees 19 minutes 01 seconds East for a distance of
135.00 feet to a Point; THENCE Leaving said Right-of-Way South 66 degrees 51
minutes 51 seconds West for a distance of 215.52 feet to a Point; THENCE South
34 degrees 57 minutes 42 seconds West for a distance of 513.41 feet to a Point;
THENCE North 59 degrees 59 minutes 32 seconds West for a distance of 260.00 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
2.937 acres.

 


[g200921ke15i005.gif]

[LOGO]

 


[g200921ke15i006.gif]

EXHIBIT C-1 Page 1 of 2 LEGAL DESCRIPTION PERMANENT ACCESS EASEMENT All that
tract or parcel of land lying and being in Land Lot 301 of the 6th Land
District, Gwinnett County, Georgia and being more particularly described as
follows: TO FIND THE POINT OF COMMENCEMENT, begin at the intersection of the
Northerly Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the
Easterly Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way
varies) if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 98.83 feet to a Concrete Monument Found; THENCE
North 16 degrees 30 minutes 43 seconds East for a distance of 102.54 feet to a
Concrete Monument Found; THENCE North 29 degrees 23 minutes 40 seconds East for
a distance of 336.79 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, South 29 degrees 23
minutes 40 seconds West for a distance of 63.61 feet to a Concrete Monument
Found; THENCE South 36 degrees 42 minutes 59 seconds West for a distance of
44.14 feet to a Point; THENCE Leaving aforesaid Right-of-Way, North 59 degrees
59 minutes 32 seconds West for a distance of 53.36 feet to a Point; THENCE North
27 degrees 40 minutes 13 seconds East for a distance of 104.99 feet to a Point;
THENCE South 62 degrees 19 minutes 47 seconds East for a distance of 62.17 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
0.145 acres.

 


[g200921ke15i007.gif]

[LOGO]

 


[g200921ke15i008.gif]

EXHIBIT C-2 Page 1 of 2 LEGAL DESCRIPTION TEMPORARY CONSTRUCTION EASEMENT All
that tract or parcel of land lying and being in Land Lot 301 of the 6th Land
District, Gwinnett County, Georgia and being more particularly described as
follows: TO FIND THE POINT OF COMMENCEMENT, begin at the intersection of the
Northerly Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the
Easterly Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way
varies) if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 98.83 feet to a Concrete Monument Found; THENCE
North 16 degrees 30 minutes 43 seconds East for a distance of 102.54 feet to a
Concrete Monument Found; THENCE North 29 degrees 23 minutes 40 seconds East for
a distance of 314.78 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, South 29 degrees 23
minutes 40 seconds West for a distance of 85.62 feet to a Concrete Monument
Found; THENCE South 36 degrees 42 minutes 59 seconds West for a distance of
44.14 feet to a Point; THENCE leaving said Right-of-Way North 59 degrees 59
minutes 32 seconds West for a distance of 103.40 feet to a Point; THENCE North
27 degrees 40 minutes 13 seconds East for a distance of 124.95 feet to a Point;
THENCE South 62 degrees 19 minutes 47 seconds East for a distance of 112.84 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
0.321 acres

 


[g200921ke15i009.gif]

[LOGO]

 

 


 

EXHIBIT D

 

AFTER RECORDING, RETURN TO:

Ms. Catherine S. Moore

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800
Atlanta, Georgia  30339

 

BERM AGREEMENT

 

THIS BERM AGREEMENT (“Agreement”) is made and entered into this        day of
September, 2012, by and between ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia
limited partnership (hereinafter referred to as “Roberts”) and PIEDMONT FIVE,
LLC, a Georgia limited liability company (hereinafter referred to as
“Piedmont”).

 

W I T N E S S E T H:

 

WHEREAS, Roberts is the owner in fee simple of certain property located in
Gwinnett County, Georgia, and more particularly described on Exhibit “A”
attached hereto and incorporated herein by reference (“Roberts Property”); and

 

WHEREAS, Piedmont is the owner in fee simple of certain property located in
Gwinnett County, Georgia, and more particularly described on Exhibit “B”
attached hereto and incorporated herein by reference (“Piedmont Property”); and

 

WHEREAS, in connection with the sale from Roberts to Piedmont of 2.937 acres of
the Piedmont Property, the parties have agreed that a large berm, located on the
Piedmont Property and partially on the Roberts Property must be removed to allow
for the development of both the Piedmont Property and the Roberts Property, and
the parties hereto desire, among other things, to grant such easements necessary
to allow for the berm to be removed, and to set forth the terms and conditions
for the berm removal; and

 

NOW THEREFORE, in consideration of the premises, mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

l.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are expressly incorporated herein by this reference.

 

2.              Grading Easement.  Piedmont hereby grants to Roberts, and
Roberts’ successors and assigns, an exclusive grading easement (the “Grading
Easement”) in, to, over, under, and across the portion of the Piedmont Property
shown as the cross-hatched area in Exhibit “C” attached hereto and incorporated
herein by reference (the “Grading Easement Area”), to provide Roberts access to
the Grading Easement Area for the purpose of removing a natural berm located
within the Grading Easement Area in accordance with a grading plan which shall
be prepared by Roberts at its sole cost and expense and provided to Piedmont for
its reasonable approval prior to the commencement of construction (the “Grading
Plan”).  Such approval shall occur within 15 business days of the receipt of the
Grading Plan.  Roberts will be responsible for all costs of permitting and
construction related to the said berm removal and grading.  The Grading Plan
shall provide, among other things, that the graded elevation of the Grading
Easement Area after removal of the berm shall be no higher than 1015 feet. 
Additionally, the Grading Plan will provide that the berm is removed and that
the Roberts Property is graded to an extent that no retaining walls or any other
slope maintenance facilities will be required on the Piedmont Property after the
berm is removed and the grading is completed.  Roberts shall have the right to
all the dirt removed from the Grading Easement Area, and Roberts may use said
dirt to level, balance, and grade the Roberts Property and/or the Grading
Easement Area pursuant to the Grading Plan.

 

3.              Timing of Berm Removal and Rights of Piedmont.  Roberts shall
provide written notice to Piedmont, on or before March 31, 2013, of its
intention to remove the berm and perform the grading (“Removal Notice”), it
being acknowledged by the parties hereto that Roberts has the right, but not the
obligation, to perform said berm removal and grading.  In the event that Roberts
provides the Removal Notice, the removal of the berm and requisite grading in
accordance with the Grading Plan shall be performed by Roberts at the sole cost
and expense of Roberts and will be completed by July 31, 2013.  In the event
that Roberts fails to provide the Removal Notice or notifies Piedmont that it
does not intend to remove the berm and perform the grading by July 31, 2013,
then Piedmont agrees that it shall be fully responsible for the removal of the
berm and the requisite grading as set forth in the Grading Plan, at Piedmont’s
sole cost and expense, by July 31, 2013.  In the event that Piedmont is required
to remove the berm, all dirt removed shall be disposed of by Piedmont in its
sole discretion.  Further, Roberts hereby grants to Piedmont, and Piedmont’s
successors and assigns, an exclusive grading easement (the “Roberts Grading
Easement”) in, to, over, under, and across the portion of the Roberts Property
shown as the cross-hatched area in Exhibit “D” attached hereto and incorporated
herein by reference (the “Roberts Grading Easement Area”), to provide Piedmont
access to the Roberts Grading Easement Area for the purpose of removing any
portion of the natural berm located within the Roberts Grading Easement Area in
accordance with the Grading Plan.

 

4.              Use of Easements.  The easements, rights and privileges set
forth herein shall be for the benefit of Piedmont and Roberts, and their
respective successors and assigns.  The easements hereunder shall be a covenant
running with the land.  The easements granted herein shall automatically
terminate at such time as the berm is removed as provided in the Grading Plan.

 

2

--------------------------------------------------------------------------------


 

5.              Indemnity.  Roberts hereby expressly indemnifies, saves and
holds harmless Piedmont from any and all liabilities, claims, costs, damages and
expenses of whatsoever nature or form in any way or manner arising from,
through, out of or associated or connected with any work performed by Roberts on
or use by Roberts or their agents of the Piedmont Property or any portion
thereof.  Piedmont hereby expressly indemnifies, saves and holds harmless
Roberts from any and all liabilities, claims, costs, damages and expenses of
whatsoever nature or form in any way or manner arising from, through, out of or
associated or connected with any work performed by Piedmont on or use by
Piedmont or their agents of the Roberts Property or any portion thereof.
Further, and despite anything contained to the contrary in any other provision
hereof, in no event shall either party be responsible for any special damages,
consequential damages, exemplary damages, bad faith damages, punitive damages or
attorney’s fees in connection herewith.

 

6.              Entire Agreement.  This Agreement constitutes the entire
agreement and understanding between the parties hereto relating to the subject
matter hereof and, except as specifically provided for herein, may not be
amended, waived or discharged, except by an instrument in writing executed by
Piedmont and Roberts (or their respective successors and assigns), and their
respective mortgagees, to the extent necessary, and which written document shall
be recorded in the public records of Gwinnett County, Georgia.

 

7.              Effective Date.  This Agreement shall be effective upon its full
execution, whereupon it shall be recorded in the public records of Gwinnett
County, Georgia.

 

8.              Notices.  Any notice or other communication by either party to
the other shall be in writing and shall be given and deemed to have been given
when delivered personally, delivered by overnight courier or three (3) days
after being mailed postage prepaid, registered or certified addressed as follows
(or to such other address or officer as either party may designate by written
notice to the other party):

 

to Piedmont:

Piedmont Five, LLC

 

5100 Peachtree Parkway

 

Norcross, Georgia 30092

 

Attention: Mr. Monty Watson

 

 

 

With  a Copy to:

 

 

 

Michael Hay, Esq.

 

One Sugarloaf Centre

 

Suite 4000

 

1960 Satellite Boulevard

 

Duluth, GA 30097

 

3

--------------------------------------------------------------------------------


 

To Roberts:

Roberts Properties Residential, L.P.

 

c/o Roberts Realty Investors, Inc.

 

450 Northridge Parkway

 

Suite 302

 

Atlanta, GA 30350

 

Attention: Mr. Charles S. Roberts

 

 

 

With a copy to:

 

 

 

Smith, Gambrell & Russell, LLP

 

Promenade Two, Suite 3100

 

1230 Peachtree Street, N.E.

 

Atlanta, GA 30309

 

Attention: Jon M. Gallant, Esq.

 

 

 

Holt Ney Zatcoff & Wasserman, LLP

 

100 Galleria Parkway, Suite 1800

 

Atlanta, GA 30339

 

Attention: Sanford H. Zatcoff, Esq.

 

9.              Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance shall for any reason and to
any extent be invalid or unenforceable, the remainder of this Agreement and the
application of such provisions which are not invalid to persons or circumstances
shall not be affected thereby, but rather this Agreement shall be enforced to
the greatest extent permitted by law.  No breach or default of any provision of
this Agreement shall entitle any party to cancel, rescind or otherwise terminate
this Agreement.

 

10.       Attorneys’ Fees.  In the event of any dispute hereunder or of any
action to interpret or enforce this Agreement, any provision hereof or any
matter arising herefrom, the prevailing party shall be entitled to recover its
reasonable costs, fees and expenses actually incurred, including but not limited
to witness fees, expert fees, consultant fees, attorney, paralegal and legal
assistant fees, costs and expenses, and other professional fees, costs and
expenses, whether suit be brought or not and whether in any settlement, in any
bankruptcy action, in any declaratory action, at trial or on appeal.

 

11.       Caption and Paragraph Headings.  The captions and paragraph headings
set forth herein are for convenience only and are not intended to effect the
provisions of this Agreement.

 

12.                               No Joint Venture.  Nothing contained in this
Agreement shall be construed to make the owners of the Roberts Property or the
Piedmont Property partners or joint venturers, or to render either owner liable
for the debts or obligations of the other owner.

 

13.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable against the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

4

--------------------------------------------------------------------------------


 

14.                               Time is of the Essence.  Time is of the
essence of this Agreement and each term and provision hereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

Signed, sealed and delivered in the presence of:

 

PIEDMONT FIVE, LLC, a Georgia limited liability company

 

 

 

 

 

 

 

 

By:

 

(SEAL)

WITNESS

 

Name:

 

 

Title:

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

WITNESS

 

 

 

 

 

 

By: 

 

NOTARY PUBLIC

 

 

Charles S. Roberts

 

 

 

President

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

6

--------------------------------------------------------------------------------


 

ADD CONSENT AND JOINDER TO EASEMENT FROM ANY LENDER WITH A SECURITY INTEREST IN
THE ROBERTS PROPERTY

 

--------------------------------------------------------------------------------


[g200921ke19i001.gif]

EXHIBIT A Page 1 of 3 LEGAL DESCRIPTION APARTMENT PROPERTY All that tract or
parcel of land lying and being in Land Lot 301 of the 6th Land District,
Gwinnett County, Georgia and being more particularly described as follows: TO
FIND THE POINT OF COMMENCEMENT, begin at the intersection of the Northerly
Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the Easterly
Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way varies)
if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 36.23 feet to a Point, said point being THE POINT
OF BEGINNING. THENCE from said point as thus established and continuing along
said Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 29 degrees
50 minutes 43 seconds East for a distance of 62.60 feet to a Concrete Monument
Found ; THENCE North 16 degrees 30 minutes 43 seconds East for a distance of
102.54 feet to a Concrete Monument Found; THENCE North 29 degrees 23 minutes 40
seconds East for a distance of 400.40 feet to a Concrete Monument Found; THENCE
North 36 degrees 42 minutes 59 seconds East for a distance of 44.14 feet to a
Point; THENCE leaving said Right-of-Way South 59 degrees 59 minutes 32 seconds
East for a distance of 260.00 feet to a Point; THENCE North 34 degrees 57
minutes 42 seconds East for a distance of 513.41 feet to a Point; THENCE North
66 degrees 51 minutes 51 seconds East for a distance of 215.52 feet to a Point
along the Southerly Right-of-Way of Medlock Bridge Road (Right-of-Way Varies);
THENCE along said Right-of-Way South 30 degrees 19 minutes 01 seconds East for a
distance of 165.05 feet to a Point; THENCE South 24 degrees 53 minutes 59
seconds East for a distance of 252.35 feet to a Point; THENCE South 33 degrees
47 minutes 34 seconds East for a distance of 101.46 feet to a Point; THENCE
South 33 degrees 55 minutes 24 seconds East for a distance of 17.40 feet to a
Point; THENCE South 17 degrees 43 minutes 40 seconds East for a distance of
111.68 feet to a Point; THENCE leaving said Right-of-Way South 60 degrees 52
minutes 04 seconds West for a distance of 181.02 feet to a Point; THENCE South
16 degrees 32 minutes 05 seconds East for a distance of 199.48 feet to a 3/4”
Crimp Top Pipe; THENCE North 67 degrees 29 minutes 55 seconds East for a
distance of 176.93 feet to a Point along the Southerly Right-of-Way of Medlock
Bridge Road (Right-of-Way Varies); THENCE along said Right-of-Way South 16
degrees 33 minutes 07 seconds East for a distance of 39.30 feet to a Point;
THENCE leaving said Right-of-Way South 67 degrees 09 minutes 14 seconds West for
a distance of 168.19 feet to a 1/2” Rebar Found; THENCE South 59 degrees 05
minutes 36 seconds West for a distance of 38.52 feet to a 1/2” Rebar Found;
THENCE North 29 degrees 23 minutes 16 seconds West for a distance of 39.67 feet
to a

 


[g200921ke19i002.gif]

1/2” Rebar Found; THENCE South 58 degrees 42 minutes 45 seconds West for a
distance of 185.08 feet to a 5/8” Rebar Found; THENCE South 61 degrees 34
minutes 05 seconds West for a distance of 244.83 feet to a 5/8” Rebar Found;
THENCE South 60 degrees 17 minutes 25 seconds West for a distance of 305.23 feet
to a Point; THENCE South 60 degrees 17 minutes 25 seconds West for a distance of
79.92 feet to a Point; THENCE North 50 degrees 38 minutes 31 seconds West for a
distance of 579.74 feet to a Point, said point being THE POINT OF BEGINNING.
Said property contains 20.608 acres.

 


[g200921ke19i003.gif]

EXHIBIT A - Page 3 of 3

 


[g200921ke19i004.gif]

EXHIBIT B Page 1 of 2 LEGAL DESCRIPTION All that tract or parcel of land lying
and being in Land Lot 301 of the 6th Land District, Gwinnett County, Georgia and
being more particularly described as follows: TO FIND THE POINT OF COMMENCEMENT,
begin at the intersection of the Northerly Right-of-Way of Peachtree Corners
Circle (Right-of-Way Varies) and the Easterly Right-of-Way of Peachtree Parkway
a.k.a. State Route 141 (Right-of-Way varies) if extended to form a Point; THENCE
following along said Right-of-Way of Peachtree Parkway a.k.a. State Route 141,
along a curve to the left having a radius of 11459.16 feet and an arc length of
12.26 feet and being subtended by a chord of North 28 degrees 40 minutes 36
seconds East for a distance of 12.26 feet to a Point; THENCE along a curve to
the left having a radius of 11459.16 feet and an arc length of 227.46 feet and
being subtended by a chord of North 29 degrees 16 minutes 33 seconds East for a
distance of 227.46 feet to a Point; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 197.39 feet to a Point; THENCE North 43 degrees
52 minutes 53 seconds East for a distance of 103.08 feet to a Concrete Monument
Found; THENCE North 29 degrees 50 minutes 43 seconds East for a distance of
98.83 feet to a Concrete Monument Found; THENCE North 16 degrees 30 minutes 43
seconds East for a distance of 102.54 feet to a Concrete Monument Found; THENCE
North 29 degrees 23 minutes 40 seconds East for a distance of 400.40 feet to a
Concrete Monument Found; THENCE North 36 degrees 42 minutes 59 seconds East for
a distance of 44.14 feet to a Point, said point being THE POINT OF BEGINNING.
THENCE from said point as thus established and continuing along said
Right-of-Way of Peachtree Parkway a.k.a. State Route 141, North 36 degrees 42
minutes 59 seconds East for a distance of 120.50 feet to a 3/4” Open Top Pipe;
THENCE leaving said Right-of-Way North 55 degrees 35 minutes 52 seconds East for
a distance of 699.74 feet to a Point, said Point being along the Southerly
Right-of-Way of Medlock Bridge Road (R/W Varies); THENCE following along said
Right-of-Way South 30 degrees 19 minutes 01 seconds East for a distance of
135.00 feet to a Point; THENCE Leaving said Right-of-Way South 66 degrees 51
minutes 51 seconds West for a distance of 215.52 feet to a Point; THENCE South
34 degrees 57 minutes 42 seconds West for a distance of 513.41 feet to a Point;
THENCE North 59 degrees 59 minutes 32 seconds West for a distance of 260.00 feet
to a Point, said point being THE POINT OF BEGINNING. Said property contains
2.937 acres.

 


[g200921ke19i005.gif]

EXHIBIT B - Page 2 of 2

 


[g200921ke19i006.gif]

EXHIBIT C Page 1 of 3 LEGAL DESCRIPTION GRADING EASEMENT AREA All that tract or
parcel of land lying and being in Land Lot 301 of the 6th Land District,
Gwinnett County, Georgia and being more particularly described as follows: TO
FIND THE POINT OF COMMENCEMENT, begin at the intersection of the Northerly
Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the Easterly
Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way varies)
if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 98.83 feet to a Concrete Monument Found; THENCE
North 16 degrees 30 minutes 43 seconds East for a distance of 102.54 feet to a
Concrete Monument Found; THENCE North 29 degrees 23 minutes 40 seconds East for
a distance of 400.40 feet to a Concrete Monument Found; THENCE North 36 degrees
42 minutes 59 seconds West for a distance of 44.14 feet to a Point, said point
being THE POINT OF BEGINNING. THENCE from said point as thus established and
continuing along said Right-of-Way of Peachtree Parkway a.k.a. State Route 141,
North 36 degrees 42 minutes 59 seconds East for a distance of 120.50 feet to a
Point; THENCE North 36 degrees 42 minutes 35 seconds East for a distance of
237.18 feet to a Point; THENCE North 29 degrees 45 minutes 46 seconds East for a
distance of 127.40 feet to a Point; THENCE North 29 degrees 45 minutes 46
seconds East for a distance of 11.23 feet to a Point; THENCE leaving said
Right-of-Way following along a curve to the left having a radius of 82.52 feet
and an arc length of 45.06 feet, being subtended by a chord of South 83 degrees
01 minutes 18 seconds East for a distance of 44.50 feet to a Point; THENCE North
85 degrees 00 minutes 33 seconds East for a distance of 78.95 feet to a Point;
THENCE North 84 degrees 03 minutes 21 seconds East for a distance of 14.95 feet
to a Point; THENCE North 78 degrees 02 minutes 45 seconds East for a distance of
7.03 feet to a Point; THENCE North 61 degrees 20 minutes 05 seconds East for a
distance of 7.43 feet to a Point; THENCE North 58 degrees 22 minutes 04 seconds
East for a distance of 26.05 feet to a Point; THENCE North 58 degrees 26 minutes
24 seconds East for a distance of 36.16 feet to a Point; THENCE North 58 degrees
43 minutes 18 seconds East for a distance of 27.98 feet to a Point; THENCE North
59 degrees 44 minutes 26 seconds East for a distance of 5.18 feet to a Point;
THENCE North 59 degrees 24 minutes 22 seconds East for a distance of 25.06 feet
to a Point; THENCE North 59 degrees 17 minutes 49 seconds East for a distance of
29.83 feet to a Point; THENCE North 59 degrees 24 minutes 13 seconds East for a
distance of 35.74 feet to a Point; THENCE North 59 degrees 13 minutes 25 seconds
East for a distance of 15.38 feet to a Point; THENCE North 29 degrees 23 minutes
32 seconds East for a distance of 28.90 feet to a Point; THENCE South 29 degrees
00 minutes 24 seconds East for a distance of 59.59 feet to a Point along the
Southerly Right-of-Way of Medlock Bridge Road (Right-of-Way Varies);

 


[g200921ke19i007.gif]

EXHIBIT C Page 2 of 3 THENCE South 30 degrees 19 minutes 01 seconds East for a
distance of 135.00 feet to a Point; THENCE leaving said Right-of-Way South 66
degrees 51 minutes 51 seconds West for a distance of 215.52 feet to a Point;
THENCE South 34 degrees 57 minutes 42 seconds West for a distance of 513.41 feet
to a Point; THENCE North 59 degrees 59 minutes 32 seconds West for a distance of
260.00 feet to a Point, said point being THE POINT OF BEGINNING. Said property
contains 3.983 acres

 


[g200921ke19i008.gif]

EXHIBIT C Page 3 of 3

 


[g200921ke19i009.gif]

EXHIBIT D Page 1 of 2 LEGAL DESCRIPTION TEMPORARY SLOPE EASEMENT All that tract
or parcel of land lying and being in Land Lot 301 of the 6th Land District,
Gwinnett County, Georgia and being more particularly described as follows: TO
FIND THE POINT OF COMMENCEMENT, begin at the intersection of the Northerly
Right-of-Way of Peachtree Corners Circle (Right-of-Way Varies) and the Easterly
Right-of-Way of Peachtree Parkway a.k.a. State Route 141 (Right-of-Way varies)
if extended to form a Point; THENCE following along said Right-of-Way of
Peachtree Parkway a.k.a. State Route 141, along a curve to the left having a
radius of 11459.16 feet and an arc length of 12.26 feet and being subtended by a
chord of North 28 degrees 40 minutes 36 seconds East for a distance of 12.26
feet to a Point; THENCE along a curve to the left having a radius of 11459.16
feet and an arc length of 227.46 feet and being subtended by a chord of North 29
degrees 16 minutes 33 seconds East for a distance of 227.46 feet to a Point;
THENCE North 29 degrees 50 minutes 43 seconds East for a distance of 197.39 feet
to a Point; THENCE North 43 degrees 52 minutes 53 seconds East for a distance of
103.08 feet to a Concrete Monument Found; THENCE North 29 degrees 50 minutes 43
seconds East for a distance of 98.83 feet to a Concrete Monument Found; THENCE
North 16 degrees 30 minutes 43 seconds East for a distance of 102.54 feet to a
Concrete Monument Found; THENCE North 29 degrees 23 minutes 40 seconds East for
a distance of 400.40 feet to a Concrete Monument Found; THENCE North 36 degrees
42 minutes 59 seconds East for a distance of 13.93 feet to a Point, said point
being THE POINT OF BEGINNING. THENCE from said point as thus established and
continuing along said Right-of-Way of Peachtree Parkway a.k.a. State Route
141,North 36 degrees 42 minutes 59 seconds East for a distance of 30.21 feet to
a Point; THENCE leaving said Right-of-Way South 59 degrees 59 minutes 32 seconds
East for a distance of 260.00 feet to a Point; THENCE North 34 degrees 57
minutes 42 seconds East for a distance of 513.41 feet to a Point; THENCE North
66 degrees 51 minutes 51 seconds East for a distance of 215.52 feet to a Point
along the Southerly Right-of-Way of Medlock Bridge Road (Right-of-Way Varies);
THENCE South 30 degrees 19 minutes 01 seconds East for a distance of 30.24 feet
to a Point; THENCE leaving said Right-of-Way South 66 degrees 51 minutes 51
seconds West for a distance of 210.73 feet to a Point; THENCE South 34 degrees
57 minutes 42 seconds West for a distance of 532.35 feet to a Point; THENCE
North 59 degrees 59 minutes 32 seconds West for a distance of 291.04 feet to a
Point, said point being THE POINT OF BEGINNING. Said property contains 0.697
acres

 


[g200921ke19i010.gif]

EXHIBIT D Page 2 of 2

 

 